Exhibit 10.4

Execution Version

STOCKHOLDERS’ AGREEMENT

by and among

INC RESEARCH HOLDINGS, INC.

and

THE STOCKHOLDERS THAT ARE SIGNATORIES HERETO

Dated as of May 10, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I DEFINITIONS

     1  

ARTICLE II TRANSFER RESTRICTIONS

     9    

Section 2.1

 

Transfer Restrictions

     9    

Section 2.2

 

Legend

     11    

Section 2.3

 

Rule 144 Transfers

     11  

ARTICLE III REGISTRATION RIGHTS

     12    

Section 3.1

 

Demand Registration

     12    

Section 3.2

 

Piggyback Registration

     16    

Section 3.3

 

Allocation of Securities Included in Registration Statement

     17    

Section 3.4

 

Registration Procedures

     20    

Section 3.5

 

Registration Expenses

     26    

Section 3.6

 

Certain Limitations on Registration Rights

     26    

Section 3.7

 

Limitations on Sale or Distribution of Other Securities

     27    

Section 3.8

 

No Required Sale

     28    

Section 3.9

 

Indemnification

     28    

Section 3.10

 

Free Writing Prospectuses

     31    

Section 3.11

 

Information from and Obligations of the Stockholder

     32    

Section 3.12

 

Rule 144 Reporting

     32    

Section 3.13

 

Transfer of Registration Rights

     32  

ARTICLE IV PREEMPTIVE RIGHTS

     33    

Section 4.1

 

General

     33    

Section 4.2

 

Timing and Procedure

     33    

Section 4.3

 

Exercise of Rights

     33    

Section 4.4

 

Closing of Preemptive Issuance; Stockholder Approval

     34    

Section 4.5

 

Exclusions

     34  

ARTICLE V STANDSTILL

     35    

Section 5.1

 

Limitation on Share Acquisition and Ownership

     35    

Section 5.2

 

Standstill

     35    

Section 5.3

 

Permitted Actions

     36    

Section 5.4

 

No Stockholder and Third Party Stockholder Group

     37    

Section 5.5

 

Limitations

     38  

ARTICLE VI CORPORATE GOVERNANCE

     39    

Section 6.1

 

Size and Composition of the Board

     39    

Section 6.2

 

Investor Nominees

     39    

Section 6.3

 

Election of Investor Nominees to the Board

     40    

Section 6.4

 

Qualification and Replacement of Investor Nominees

     41  



--------------------------------------------------------------------------------

 

Section 6.5

 

Continuing Directors; Replacement of Directors

     41    

Section 6.6

 

Committees

     42    

Section 6.7

 

Proxy or Information Statement

     44    

Section 6.8

 

Executive Chairperson of the Board

     44    

Section 6.9

 

Lead Independent Director

     44    

Section 6.10

 

Chief Executive Officer

     44    

Section 6.11

 

Resignation; Removal

     45    

Section 6.12

 

Rights of the Investor Nominees

     45    

Section 6.13

 

No Duty for Corporate Opportunities

     46  

ARTICLE VII VOTING; PRIOR AGREEMENT

     46    

Section 7.1

 

Voting

     46    

Section 7.2

 

Prior Merger Agreement

     46  

ARTICLE VIII INFORMATION RIGHTS

     47    

Section 8.1

 

Financial and Business Information

     47  

ARTICLE IX TERMINATION

     48    

Section 9.1

 

Termination

     48    

Section 9.2

 

Effect of Termination; Survival

     48  

ARTICLE X REPRESENTATIONS OF THE STOCKHOLDER

     48    

Section 10.1

 

Organization; Authorization

     48    

Section 10.2

 

Governmental Filings; No Violations; Certain Contracts

     49    

Section 10.3

 

Litigation

     49    

Section 10.4

 

Ownership

     50    

Section 10.5

 

Reliance

     50    

Section 10.6

 

Finder’s Fees

     50  

ARTICLE XI REPRESENTATIONS OF THE COMPANY

     50    

Section 11.1

 

Organization, Good Standing

     50    

Section 11.2

 

Corporate Authority

     50    

Section 11.3

 

Governmental Filings; No Violations; Certain Contracts

     50  

ARTICLE XII GENERAL PROVISIONS

     51    

Section 12.1

 

Confidential Information

     51    

Section 12.2

 

Fees and Expenses

     52    

Section 12.3

 

Notices

     52    

Section 12.4

 

Interpretation; Headings

     53    

Section 12.5

 

Methodology for Calculations

     53    

Section 12.6

 

Severability

     54    

Section 12.7

 

Entire Agreement

     54    

Section 12.8

 

Assignment

     54    

Section 12.9

 

Further Assurances

     54  

 

ii



--------------------------------------------------------------------------------

 

Section 12.10

 

Parties in Interest; Third Party Beneficiaries

     54    

Section 12.11

 

Governing Law; Consent to Jurisdiction

     54    

Section 12.12

 

Waiver of Jury Trial

     55    

Section 12.13

 

Counterparts

     55    

Section 12.14

 

Specific Performance

     55    

Section 12.15

 

Amendment

     56    

Section 12.16

 

Waiver

     56  

SCHEDULES

Schedule A: Company Competitors

Schedule B: Powers and Duties of the Lead Independent Director

EXHIBITS

Exhibit A: Form of Joinder

Exhibit B: Form of Termination Notice

 

iii



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

This STOCKHOLDERS’ AGREEMENT (this “Agreement”) is made as of May 10, 2017 by
and among INC Research Holdings, Inc., a Delaware corporation (the “Company”),
Double Eagle Investor Holdings, L.P. and Advent International GPE VIII-C Limited
Partnership (together, the “Stockholder”), and each other Person who after the
date hereof becomes a party hereto. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to them in the Merger
Agreement (as herein defined).

RECITALS

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of May 10, 2017
(the “Merger Agreement”), by and between Double Eagle Parent, Inc., a Delaware
corporation (“Eagle Parent”), and the Company, at the Effective Time, Eagle
Parent will merge with and into the Company, and the Company will continue as
the surviving corporation (the “Merger”);

WHEREAS, as a result of the Merger, the parties hereto expect that at the
Effective Time, the Stockholder will collectively own an aggregate number of
shares of Common Stock representing approximately 21% of the then-outstanding
shares of Common Stock; and

WHEREAS, the parties hereto desire to enter into an agreement to provide for
certain rights and obligations associated with Common Stock ownership.

NOW, THEREFORE, in consideration of the premises and mutual agreements,
covenants and provisions herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

For purposes of this Agreement, the following terms have the meanings indicated:

“Action” means any litigation, suit, claim, action, proceeding, arbitration,
mediation, hearing, inquiry or investigation (in each case, whether civil,
criminal or investigative).

“Activist Investor” means as of any date, any Person that (a) has, directly or
indirectly through its publicly disclosed Affiliates, whether individually or as
a member of a publicly disclosed Group, within the two-year period immediately
preceding such date, and in each case with respect to the Company, any of its
subsidiaries or any of its or their equity securities (i) publicly made, engaged
in or been a participant (as defined in Instruction 3 to Item 4 of Schedule 14A
under the Exchange Act) in any “solicitation” of “proxies” (within the meaning
of Rule 14a-1 under the Exchange Act and, for the avoidance of doubt, after
giving effect to the exclusion set forth in Rule 14a-1(l)(2)(iv) from the
definition of “solicitation”) to vote any equity securities of the Company or
any of its subsidiaries, including in connection with a proposed Change of
Control or other extraordinary or fundamental transaction involving the Company
or any of its subsidiaries, or a public proposal for the election or replacement
of any directors of the Company



--------------------------------------------------------------------------------

or any of its subsidiaries, in each case, not approved or recommended by the
board of directors of the Company or such subsidiary, (ii) publicly called, or
publicly sought to call, a meeting of shareholders of the Company or any of its
subsidiaries or publicly initiated any shareholder proposal for action by
shareholders of the Company or any of its subsidiaries (including through action
by written consent), in each case, not approved or publicly recommended by the
board of directors of the Company or such subsidiary, (iii) commenced a “tender
offer” (as such term is used in Regulation 14D under the Exchange Act) or
exchange offer or other similar transaction to acquire the equity securities of
the Company or any of its subsidiaries not approved or publicly recommended by
the board of directors of the Company or such subsidiary, (iv) otherwise
publicly acted, alone or in concert with others, to seek to control or influence
the board of directors, shareholders or management or policies of the Company or
any of its subsidiaries (provided, that this clause (iv) is not intended to
apply to the activities of any member of the board of directors of the Company
or such subsidiary, with respect to the Company or such subsidiary, taken in
good faith solely in his or her capacity as a director of the Company or such
subsidiary) or (v) publicly disclosed any intention, plan, arrangement or other
contract to do any of the foregoing, or (b) has been identified on the
most-recently available “SharkWatch 50” list as of such date, or any
publicly-disclosed Affiliate of such Person.

“Additional Piggyback Rights” has the meaning set forth in Section 3.2(b).

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person, where “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person whether through the ownership of voting securities, contract or
otherwise; provided, however, the term “Affiliate” when used with respect to the
Stockholder shall not include portfolio companies affiliated with investment
funds of Advent International Corporation that are not acting at the direction
of any such investment funds with respect to the Company or its Capital Stock.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Automatic Shelf Registration Statement” has the meaning set forth in
Section 3.1(a)(i).

“beneficial ownership” and related terms such as “beneficially owned” or
“beneficial owner” have the meaning given such terms in Rule 13d-3 under the
Exchange Act and a Person’s beneficial ownership of Capital Stock shall be
calculated in accordance with the provisions of such rule.

“Block Trade” means an offering and/or sale of Registrable Securities by the
Stockholder on a block trade or underwritten basis (whether firm commitment or
otherwise) without substantial marketing efforts prior to pricing, including,
without limitation, a same day trade, overnight trade or similar transaction.

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than a day on which the SEC is closed.

 

2



--------------------------------------------------------------------------------

“Bylaws” means the Amended and Restated Bylaws of the Company, dated as of
December, 16, 2016, as may be amended from time to time.

“Cap” means a percentage equal to the quotient (expressed as a percentage)
obtained by dividing (x) the number of shares of Common Stock issued to the
Stockholder in the Merger by (y) the total number of issued and outstanding
shares of Common Stock immediately following the Effective Time.

“Capital Stock” means any and all shares of common stock, preferred stock or
other forms of equity authorized and issued by the Company (however designated,
whether voting or non-voting) and any instruments convertible into or
exercisable or exchangeable for any of the foregoing (including any options or
swaps).

“Change of Control” of the Company means (i) any merger, consolidation,
reorganization or other business combination of the Company with or into any
other Person, unless securities representing more than 50% of the total and
combined voting power of the outstanding voting securities of the successor
corporation (or any direct or indirect parent entity thereof) are immediately
thereafter beneficially owned, directly or indirectly, by the beneficial owners
of the Company’s outstanding voting securities immediately prior to such
transaction, (ii) any transaction or series of related transactions pursuant to
which any Person or any group of Persons comprising a Group (other than the
Company or a Person that, prior to such transaction or series of related
transactions, directly or indirectly controls, is controlled by or is under
common control with, the Company) (A) becomes, directly or indirectly, the
beneficial owner of securities representing (or securities convertible into or
exercisable for securities representing) more than 50% of the total combined
voting power of the Company’s securities (or the securities of any direct or
indirect parent entity of the Company) outstanding immediately after the
consummation of such transaction or series of related transactions, whether such
transaction involves a direct issuance from the Company or the acquisition of
outstanding securities held by one or more of the Company’s securityholders or
(B) shall have obtained the power (whether or not exercised) to appoint or elect
a majority of the Board, or (iii) any change in the composition of the Board
resulting in the persons constituting the Board prior to the transaction, or
prior to the first transaction in a series of related transactions, ceasing to
constitute a majority of the Board; provided that, in no event will the
transaction contemplated by the Merger Agreement (including the Merger) be
deemed a “Change of Control” hereunder.

“Charter” means the Company’s Amended and Restated Certificate of Incorporation,
dated November 12, 2014, as may be amended from time to time.

“Claims” has the meaning set forth in Section 3.9(a)(i).

“Closing Date” has the meaning ascribed to such term in the Merger Agreement.

“Common Stock” means the class A common stock, par value $0.01 per share, of the
Company and any and all securities of any kind whatsoever of the Company which
may be issued after the date of this Agreement in respect of, or in exchange
for, such shares of class A common stock of the Company pursuant to a merger,
consolidation, stock split, stock dividend or recapitalization of the Company or
otherwise.

 

3



--------------------------------------------------------------------------------

“Common Stock Equivalents” means (a) all securities directly or indirectly
convertible into, or exchangeable or exercisable for (at any time or upon the
occurrence of any event or contingency and without regard to any vesting or
other conditions to which such securities may be subject), shares of Common
Stock, (b) all securities with voting rights or rights to appoint or designate
for nomination individuals to the Board and (c) all securities that cannot be
purchased or otherwise acquired unless purchased or otherwise acquired with any
of the securities referenced in clause (a) or (b).

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Competitor” means (a) any Person that is identified as a competitor of
the Company in the Company’s most recently filed Annual Report on Form 10-K,
(b) any Person listed on Schedule A hereto and (c) any publicly disclosed
controlled Affiliate, or Person otherwise known to the Stockholder to be a
controlled Affiliate, of any such Person specified in clause (a) or (b).

“Confidential Information” has the meaning set forth in Section 12.1.

“Continuing Directors” has the meaning set forth in Section 6.1.

“Demand Registration” has the meaning set forth in Section 3.1(a)(i).

“Demand Registration Request” has the meaning set forth in Section 3.1(a)(i).

“Directed Voting” has the meaning set forth in Section 5.4(c).

“Director” means a director of the Company.

“Disclosure Package” means, with respect to any offering of Registrable
Securities, (i) the preliminary Prospectus, (ii) each Free Writing Prospectus,
and (iii) all other information, in each case, that is deemed, under Rule 159
under the Securities Act, to have been conveyed to purchasers of Registrable
Securities at the time of sale of such securities.

“Eagle Parent” has the meaning set forth in the recitals to this Agreement.

“Effective Time” has the meaning ascribed to such term in the Merger Agreement.

“Election Meeting” has the meaning set forth in Section 6.3(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

“Expenses” means any and all fees and expenses incident to the Company’s
performance of or compliance with Article III, including, without limitation:
(i) SEC, stock exchange or

 

4



--------------------------------------------------------------------------------

FINRA registration and filing fees and all listing fees and fees with respect to
the inclusion of securities on the NASDAQ Stock Market or on any other
securities market on which the Common Stock is listed or quoted; (ii) fees and
expenses of compliance with state securities or “blue sky” laws of any state or
jurisdiction of the United States or compliance with the securities laws of
foreign jurisdictions and in connection with the preparation of a “blue sky”
survey, including, without limitation, reasonable fees and expenses of outside
“blue sky” counsel and securities counsel in foreign jurisdictions;
(iii) printing and copying expenses; (iv) messenger and delivery expenses;
(v) expenses incurred in connection with any road show; (vi) fees and
disbursements of counsel for the Company; (vii) with respect to each
registration or underwritten offering, the fees and disbursements of one counsel
for the Stockholder, together with any local counsel; (viii) fees and
disbursements of all independent public accountants (including the expenses of
any audit and/or “comfort” letter and updates thereof) and fees and expenses of
other Persons, including special experts, retained by the Company; (ix) fees and
expenses payable to a Qualified Independent Underwriter; (x) fees and expenses
of any transfer agent or custodian; (xi) any other fees and disbursements of
underwriters, if any, customarily paid by issuers or sellers of securities; and
(xii) expenses for securities law liability insurance and, if any, rating agency
fees.

“Fallaway Date” has the meaning set forth in Section 5.1.

“FINRA” means the Financial Industry Regulatory Authority, Inc. or any successor
regulatory organization.

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act relating to the Registrable Securities
included in the applicable Registration Statement that has been approved for use
by the Company.

“Governance Committee” means the Nominating and Corporate Governance Committee
of the Board.

“Governmental Authority” means any federal, national, foreign, supranational,
state, provincial, county, local or other government, governmental, regulatory
or administrative authority, agency, instrumentality or commission or any court,
tribunal, or judicial or arbitral body of competent jurisdiction.

“Group” means a group within the meaning of Section 13d-3 of the Exchange Act.

“Group Formation” has the meaning set forth in Section 5.4(c).

“Investor Group” has the meaning set forth in Section 6.13.

“Investor Nominee” has meaning set forth in Section 6.1.

“Investor Shares” has the meaning set forth in Section 4.2(a).

“issuer free writing prospectus” has the meaning set forth in Section 3.10.

“Joinder” has the meaning set forth in Section 2.1(a).

 

5



--------------------------------------------------------------------------------

“Law” means any U.S. or non-U.S. federal, state, local, national, supranational,
foreign or administrative law (including common law), statute, ordinance,
regulation, requirement, regulatory interpretation, rule, code or Order.

“Merger” has the meaning set forth in the recitals to this Agreement.

“Merger Agreement” has the meaning set forth in the recitals to this Agreement.

“New Securities” means any shares of Common Stock or Common Stock Equivalents
issued by the Company after the Effective Time.

“Non-Affiliated Directors” means the Directors of the Board other than
(i) Directors that are Investor Nominees, (ii) Directors that are Third Party
Stockholder Nominees, (iii) the Director that is the Company’s then serving
Chief Executive Officer and (iv) the Director that is the Chairperson of the
Board (unless such Director was appointed Chairperson by a majority vote of the
Board following the Second Annual Meeting and is not a Director described in the
foregoing clauses).

“Order” means any order (temporary or otherwise), judgment, injunction, award,
decision, determination, stipulation, ruling, subpoena, writ, decree or verdict
entered by or with any Governmental Authority.

“Other Investments” has meaning set forth in Section 6.13.

“Participant” has the meaning set forth in Section 4.3.

“Participation Commitment” has the meaning set forth in Section 4.3.

“Participation Notice” has the meaning set forth in Section 4.2.

“Participation Percentage” has the meaning set forth in Section 4.2(a).

“Partner Distribution” has the meaning set forth in Section 3.1(a)(iii).

“Party” and “Parties” means the parties hereto, including Stockholder Affiliates
that agree to be bound to the terms hereof pursuant to Section 2.1(a) and
Section 2.1(b)(i).

“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, syndicate, person (as defined in
Section 13(d)(3) of the Exchange Act), trust, association, entity, Governmental
Authority or other organization of any kind.

“Piggyback Request” has the meaning set forth in Section 3.2(a).

“Piggyback Shares” has the meaning set forth in Section 3.3(a)(iii).

“Postponement Period” has the meaning set forth in Section 3.1(b).

 

6



--------------------------------------------------------------------------------

“Preemptive Rights Shares” has the meaning set forth in Section 4.2(b).

“Prospective Subscriber” has the meaning set forth in Section 4.2(a).

“Prior Merger Agreement” means that certain Second Amended and Restated
Agreement and Plan of Merger, dated as of November 8, 2016, by and among Eagle
Parent and the other parties thereto.

“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference, or deemed to be incorporated by reference, into such prospectus.

“Public Offering” means an underwritten public offering of the Shares pursuant
to an effective Registration Statement, other than (i) pursuant to a
Registration Statement on Form S-3, Form S-4 or Form S-8 or any similar or
successor form under the Securities Act or (ii) in connection with an offering
of subscription rights.

“Qualified Independent Underwriter” means a “qualified independent underwriter”
within the meaning of FINRA Rule 5121.

“Qualifying Nominee” means, in respect of a nominee of the Stockholder or the
Company to the Board or a committee thereof, as applicable, a Person who
(i) complies with the Company’s corporate governance guidelines and policies and
applicable Company policies (including but not limited to the Company’s code of
business conduct and ethics and insider trading policy), (ii) complies with the
applicable stock exchange rules and applicable Law with respect to service as a
director of a public company, (iii) is independent within the meaning of all
applicable stock exchange rules and (iv) is not subject to any order, decree or
judgment of any Governmental Authority prohibiting service as a director of any
public company; provided, however, that clause (iii) shall not apply to the
Chief Executive Officer and, if prior to the Second Annual Meeting, the
Executive Chairperson.

“Registrable Securities” means (a) any Shares held by the Stockholder at any
time (including those held as a result of, or issuable upon, the conversion or
exercise of Common Stock Equivalents), whether now owned or acquired by the
Stockholder at a later time, (b) any Shares issued or issuable, directly or
indirectly, in exchange for or with respect to the Shares referenced in clause
(a) above by way of stock dividend, stock split or combination of Shares or in
connection with a reclassification, recapitalization, merger, share exchange,
consolidation or other reorganization and (c) any securities issued in
replacement of or exchange for any securities described in clause (a) or (b)
above. As to any particular Registrable Securities, such securities shall cease
to be Registrable Securities when (A) a Registration Statement with respect to
the sale of such securities shall have been declared effective under the
Securities Act and such securities shall have been disposed of in accordance
with such Registration Statement or (B) such securities shall have been sold
(other than in a privately negotiated sale) in compliance with the requirements
of Rule 144 under the Securities Act, as such Rule 144 may be amended (or any
successor provision thereto).

 

7



--------------------------------------------------------------------------------

“Registration Statement” means a registration statement of the Company on an
appropriate form under the Securities Act filed with the SEC covering the resale
of Registrable Securities, including the Prospectus, amendments and supplements
to such Registration Statement, including post-effective amendments, all
exhibits and all materials incorporated by reference or deemed to be
incorporated by reference in such Registration Statement.

“Renounced Business Opportunities” has meaning set forth in Section 6.13.

“Replacement” has the meaning set forth in Section 6.4(a).

“Representatives” means a Person’s officers, directors, employees, accountants,
consultants, legal counsel, investment bankers, other advisors, authorized
agents and other representatives.

“Resale Shelf Registration” has meaning set forth in Section 3.1(e).

“Restricted Period” means the 6-month period commencing on the Closing Date.

“Rule 144” means Rule 144 under the Securities Act or any replacement or
successor rule promulgated under the Securities Act.

“SEC” means the United States Securities and Exchange Commission.

“Second Annual Meeting” has the meaning set forth in Section 6.1.

“Section 3.3(a) Sale Number” has the meaning set forth in Section 3.3(a).

“Section 3.3(b) Sale Number” has the meaning set forth in Section 3.3(b).

“Section 3.3(c) Sale Number” has the meaning set forth in Section 3.3(c).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as in effect from time to time.

“Shares” means shares of Common Stock of the Company and any and all securities
of any kind whatsoever of the Company which may be issued after the Effective
Time in respect of, or in exchange for, such shares of common stock of the
Company pursuant to a merger, consolidation, stock split, stock dividend or
recapitalization of the Company or otherwise.

“Shelf Registrable Securities” has the meaning set forth in Section 3.1(f).

“Shelf Registration Statement” has the meaning set forth in Section 3.1(f).

“Shelf Underwriting” has the meaning set forth in Section 3.1(f).

“Shelf Underwriting Notice” has the meaning set forth in Section 3.1(f).

“Shelf Underwriting Request” has the meaning set forth in Section 3.1(f).

 

8



--------------------------------------------------------------------------------

“Short-Form Registration” has the meaning set forth in Section 3.1(a)(i).

“Stockholder” has the meaning set forth in the preamble to this Agreement. Any
determination, appointment, designation, consent or approval to be made, given
or withheld by the Stockholder hereunder shall be made, given or withheld by
Double Eagle Investor Holdings, L.P. (or its successor or designee).

“Stockholder Affiliate” means any Affiliate of the Stockholder that beneficially
owns Shares or other Capital Stock.

“Stockholder Approval” has the meaning set forth in Section 4.4(b)(i).

“Third Party Stockholder” means the Stockholder, as defined in the Third Party
Stockholder Agreement.

“Third Party Stockholder Agreement” means that certain Stockholders’ Agreement,
dated as of the date hereof, by and among the Company, Thomas H. Lee Equity Fund
VI, L.P. and the other signatories that are party thereto.

“Third Party Stockholder Demand Registrations” means Demand Registrations, as
defined in the Third Party Stockholder Agreement.

“Third Party Stockholder Nominees” means Investor Nominees, as defined in the
Third Party Stockholder Agreement.

“Total Participation Commitment” has the meaning set forth in Section 4.3.

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, Shares.

“Valid Business Reason” has the meaning set forth in Section 3.1(b).

“VCOC” has the meaning set forth in Section 8.1(a).

“WKSI” has the meaning set forth in Section 3.1(a)(i).

ARTICLE II

TRANSFER RESTRICTIONS

Section 2.1 Transfer Restrictions.

(a) The Stockholder shall not Transfer any Shares during the Restricted Period
without the prior written consent of the Company; provided, that the foregoing
shall not prohibit Transfers between the Stockholder and any of its Affiliates
so long as, prior to any such Transfer, and as a condition to the effectiveness
of any such Transfer, such Affiliate executes and

 

9



--------------------------------------------------------------------------------

delivers to the Company a joinder to this Agreement in the form attached hereto
as Exhibit A (the “Joinder”). Each Stockholder Affiliate shall comply with the
terms of this Agreement, and be entitled to the rights and privileges and to
receive the benefits conferred under this Agreement, in each case, as if such
Stockholder Affiliate were the Stockholder.

(b) Following the expiration of the Restricted Period, the Stockholder shall not
Transfer any Shares without the prior written consent of the Company; provided,
that notwithstanding the foregoing, following the expiration of the Restricted
Period, the Stockholder may Transfer all or any portion of the Shares held by
the Stockholder without the prior written consent of the Company pursuant to
Transfers:

(i) to an Affiliate; provided, that prior to any such Transfer, and as a
condition to the effectiveness of any such Transfer, such Affiliate executes and
delivers to the Company a Joinder;

(ii) pursuant to the procedures described in Article III;

(iii) pursuant to Rule 144 under the Securities Act;

(iv) in any distribution to the limited partners and the general partner (and
its representative members), as applicable, of the Stockholder or Stockholder
Affiliate in accordance with the terms of the organizational documents of the
Stockholder or such Stockholder Affiliate; or

(v) in one or more privately negotiated bona fide sales exempt from the
registration requirements of the Securities Act;

provided, that the Stockholder may not Transfer any Shares to (i) any Person or
Group who is an Activist Investor or a Company Competitor (other than through a
bona fide broadly distributed Public Offering in which the identity of the
transferees is not reasonably ascertainable), (ii) the Third Party Stockholder
or any of its Affiliates, until such time that the Third Party Stockholder holds
less than five percent (5%) of the outstanding shares of Common Stock, and only
to the extent that the Third Party Stockholder would not beneficially own, after
giving effect to such Transfer, five percent (5%) or more of the outstanding
shares of Common Stock or (iii) any Person or Group who would, to the knowledge
of the Stockholder, beneficially own more than five percent (5%) of the
outstanding Common Stock after giving effect to such Transfer (after a review of
ownership data regarding the Common Stock as presented by Bloomberg L.P. at the
fund family level, in respect of any sale that does not constitute a bona fide
Public Offering). The Stockholder shall not be deemed to have breached its
obligations under this Section 2.1(b) with respect to the Transfer of Shares to
any Person who was thereafter determined to be an Activist Investor so long as
the Stockholder acted in good faith, based on information available to the
Stockholder (including the applicable “SharkWatch 50” list) in light of the
circumstances of such Transfer.

(c) Any purported Transfer in violation of this Article II shall be null and
void ab initio.

 

10



--------------------------------------------------------------------------------

Section 2.2 Legend.

(a) All certificates or other instruments representing the Shares issued to the
Stockholder will bear the following legend:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE TRANSFERRED, SOLD OR
OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS
IN EFFECT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER,
OWNERSHIP AND OTHER RESTRICTIONS SET FORTH IN THE STOCKHOLDERS’ AGREEMENT, DATED
MAY 10, 2017, BY AND AMONG INC RESEARCH HOLDINGS, INC., DOUBLE EAGLE INVESTOR
HOLDINGS, L.P., ADVENT INTERNATIONAL GPE VIII-C LIMITED PARTNERSHIP AND, IF
APPLICABLE, THE OTHER PARTIES THERETO, AS IT MAY BE AMENDED FROM TIME TO TIME,
COPIES OF WHICH ARE ON FILE WITH AND AVAILABLE FROM THE SECRETARY OF THE
COMPANY, WITHOUT COST.

(b) At the request of the Stockholder or a Stockholder Affiliate, upon delivery
to the Company of a legal opinion of the requesting party’s counsel, in form and
substance reasonably acceptable to the Company, to the effect that the legend in
Section 2.2(a) is no longer required under the Securities Act and applicable
state laws, the Company agrees that it will, after the delivery of such Shares
to the Company or its transfer agent, promptly deliver or cause to be delivered
replacement stock certificates free of such legend or, in the event that such
Shares are uncertificated, promptly after the delivery of such opinion, remove,
or cause to be removed, any such legend in the Company’s stock records.

Section 2.3 Rule 144 Transfers. For so long as the Stockholder and the
Stockholder Affiliates beneficially own, in the aggregate, more than five
percent (5%) of the outstanding shares of Common Stock, the Stockholder and
Stockholder Affiliates shall use commercially reasonable efforts to consult with
the Company, and the Company shall use commercially reasonable efforts to
consult with the Stockholder and Stockholder Affiliates, as well as the Third
Party Stockholder, in each case, in connection with dispositions of Common Stock
by such Persons pursuant to Rule 144.

 

11



--------------------------------------------------------------------------------

ARTICLE III

REGISTRATION RIGHTS

Section 3.1 Demand Registration.

(a)

(i) Subject to Sections 3.1(b) and 3.3, at any time following the Restricted
Period, the Stockholder shall have the right to require the Company to file one
or more Registration Statements covering all or any part of its Registrable
Securities by delivering a written request therefor to the Company specifying
the number of Registrable Securities to be included in such registration and the
intended method of distribution therefor (a “Demand Registration Request”). The
registration so requested is referred to herein as a “Demand Registration”. Any
Demand Registration Request may request that the Company register Registrable
Securities on an appropriate form, including Form S-1 or on Form S-3 or any
similar short-form registration, including a Shelf Registration Statement (as
defined below) and, if the Company is a well-known seasoned issuer (as defined
in Rule 405 under the Securities Act) (a “WKSI”), an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) (an
“Automatic Shelf Registration Statement”) (each, a “Short-Form Registration”).
Demand Registrations will be Short-Form Registrations whenever the Company is
permitted to use any applicable short form.

(ii) The Company, subject to Sections 3.3 and 3.6, shall include in a Demand
Registration the Registrable Securities of the Stockholder.

(iii) The Company shall, subject to Section 3.1(b), use its commercially
reasonable efforts to (x) no later than (A) thirty (30) days following receipt
of a Demand Registration Request for a Short-Form Registration and (B)
forty-five (45) days following receipt of a Demand Registration Request for a
registration that is not a Short-Form Registration, file with the SEC a
Registration Statement for the registration under the Securities Act (including,
without limitation, by means of a Shelf Registration Statement, as defined
below, if so requested and if the Company is then eligible to use such a
registration) of the Registrable Securities which the Company has been so
requested to register, for distribution in accordance with such intended method
of distribution, including a distribution to, and resale by, the members or
partners of the Stockholder (a “Partner Distribution”), (y) once filed, cause
such Registration Statement to be declared effective as soon as practicable
following the filing and (z) if requested by the Stockholder, obtain
acceleration of the effective date of the Registration Statement relating to
such registration.

(b) Notwithstanding anything to the contrary in Section 3.1(a), the Demand
Registration rights granted in Section 3.1(a) are subject to the following
limitations: (i) the Company shall not be required to effect more than six
(6) total Demand Registrations and Third Party Stockholder Demand Registrations
in the aggregate during the term of this Agreement nor more than two (2) Demand
Registrations delivered pursuant to Section 3.1(a)(i) and Third Party
Stockholder Demand Registrations delivered pursuant to Section 3.1(a)(i) of the
Third Party Stockholder Agreement in the aggregate in any twelve (12)-month
period from the Stockholder and the Third Party Stockholder (it being understood
that a registration pursuant to a Piggyback Request (as defined below) by the
Stockholder shall not constitute a Demand Registration for the purposes of this
Section 3.1(b); (ii) each registration in respect of a Demand Registration
Request made by the Stockholder must include, in the aggregate, net of
underwriting discounts and commissions (based on the Common Stock included in
such registration by all holders participating in such registration), shares of
Common Stock having an aggregate market value of at least $125 million (or a
lesser amount if the Registrable Securities requested by the

 

12



--------------------------------------------------------------------------------

Stockholder to be included in such Demand Registration constitute all of the
Registrable Securities held by the Stockholder); and (iii) if the Board, in its
good faith judgment, after consultation with outside counsel to the Company,
determines that any registration of Registrable Securities should not be made or
continued because it would require the Company to disclose material non-public
information which, (A) would be required to be made in any report or
Registration Statement filed with the SEC by the Company so that such report or
Registration Statement would not be materially misleading, (B) would not be
required to be made at such time but for the filing, effectiveness or continued
use of such report or Registration Statement and (C) the Company disclosing
publicly would adversely affect any financing, acquisition, corporate
reorganization or merger or other material transaction or event involving the
Company or otherwise have a material adverse effect on the Company (in each
case, a “Valid Business Reason”), then (x) the Company may postpone filing a
Registration Statement relating to a Demand Registration Request until five
(5) Business Days after such Valid Business Reason no longer exists, but in no
event for more than sixty (60) days after the date the Board determines a Valid
Business Reason exists and (y) in case a Registration Statement has been filed
relating to a Demand Registration Request, if the Valid Business Reason has not
resulted from actions taken by the Company, the Company may, to the extent
determined in the good faith judgment of the Board to be reasonably necessary to
avoid interference with any of the transactions described above, cause such
Registration Statement to be withdrawn and its effectiveness terminated or may
postpone amending or supplementing such Registration Statement until five (5)
Business Days after such Valid Business Reason no longer exists, but in no event
for more than sixty (60) days after the date the Board determines a Valid
Business Reason exists (such period of postponement or withdrawal under this
clause (iii), the “Postponement Period”). The Company shall give written notice
of its determination to postpone or withdraw a Registration Statement and of the
fact that the Valid Business Reason for such postponement or withdrawal no
longer exists, together with a certificate of such determination signed by the
Chief Executive Officer or Chief Financial Officer of the Company, in each case,
promptly after the occurrence thereof; provided, that the Company shall not be
permitted to postpone or withdraw a Registration Statement for more than an
aggregate of one hundred twenty (120) days in any twelve (12)-month period.

If the Company shall give any notice of postponement or withdrawal of any
Registration Statement pursuant to clause (b)(iii) above, the Company shall not,
during the Postponement Period, register any Common Stock, other than pursuant
to a Registration Statement on Form S-4 or S-8 (or an equivalent registration
form then in effect). The Stockholder agrees that, upon receipt of any notice
from the Company that the Company has determined to withdraw, terminate or
postpone amending or supplementing any Registration Statement pursuant to clause
(b)(iii)(y) above, the Stockholder will discontinue its disposition of
Registrable Securities pursuant to such Registration Statement. If the Company
shall have withdrawn or prematurely terminated a Registration Statement filed
under Section 3.1(a)(i) (whether pursuant to clause (b)(iii) above or as a
result of any stop order, injunction or other order or requirement of the SEC or
any other governmental agency or court), the Company shall not be considered to
have effected an effective registration for the purposes of this Agreement until
the Company shall have filed a new Registration Statement covering the
Registrable Securities covered by the withdrawn or terminated Registration
Statement and such Registration Statement shall have been declared effective and
shall not have been withdrawn. If the Company shall give any notice of

 

13



--------------------------------------------------------------------------------

withdrawal or postponement of a Registration Statement, the Company shall, not
later than five (5) Business Days after the Valid Business Reason that caused
such withdrawal or postponement no longer exists (but in no event later than
forty-five (45) days after the date of the postponement or withdrawal), use its
reasonable best efforts to effect the registration under the Securities Act of
the Registrable Securities covered by the withdrawn or postponed Registration
Statement in accordance with this Section 3.1 (unless the Stockholder shall have
withdrawn such request, in which case the Company shall not be considered to
have effected an effective registration for the purposes of this Agreement), and
such registration shall not be withdrawn or postponed pursuant to clause
(b)(iii)(y) of this Section 3.1(b).

(c) In connection with any Demand Registration, the Company shall have the right
to designate the lead managing underwriter in connection with any underwritten
offering pursuant to such registration and each other managing underwriter for
any such underwritten offering; provided, that in each case, the Stockholder
shall have the right to approve each such lead managing underwriter and each
other managing underwriter, which approval shall not be unreasonably withheld or
delayed.

(d) The obligation to effect a Demand Registration as described in this
Section 3.1 shall be deemed satisfied only when a Registration Statement
covering the applicable Registrable Securities shall have become effective
(unless, after effectiveness, the Registration Statement becomes subject to any
stop order, injunction or other order of the SEC or other governmental agency,
in which case the obligation shall not be deemed satisfied) and, if the method
of disposition is a firm commitment underwritten Public Offering, all such
Registrable Securities have been sold pursuant thereto. Any request for a Demand
Registration shall not count against the limitations on the number of Demand
Registrations required to be effected set forth in Section 3.1(b) unless the
obligation to effect such Demand Registration is deemed satisfied.

(e) The Company shall prepare, file with the SEC and use commercially reasonable
efforts to have effective starting one hundred eighty (180) days from the
Closing Date, to cause a Registration Statement for the sale or distribution by
the Stockholder of all of the Registrable Securities held by the Stockholder on
a delayed or continuous basis pursuant to Rule 415 of the Securities Act,
including by way of an underwritten offering, block sale or other distribution
plan (the “Resale Shelf Registration”), to be filed and declared effective under
the Securities Act, and, if the Company is a WKSI at the time of such Resale
Shelf Registration, to cause such Resale Shelf Registration to be an Automatic
Shelf Registration Statement, and once effective, the Company shall cause the
Resale Shelf Registration to remain effective (including by filing a new Resale
Shelf Registration, if necessary) for a period ending on the earliest of (i) the
date on which all Registrable Securities included in such registration have been
sold or distributed pursuant to the Resale Shelf Registration, (ii) the date as
of which there are no longer in existence any Registrable Securities covered by
the Resale Shelf Registration and (iii) an earlier date agreed to in writing by
the Company and the Stockholder. For the avoidance of doubt, nothing set forth
herein shall require the Company to file the Resale Shelf Registration or to
keep effective the Resale Shelf Registration at any time during which the
Company is ineligible to use any applicable short-form registration; provided,
that at such time, the Company shall use its reasonable best efforts to become
and remain qualified to use Short-Form

 

14



--------------------------------------------------------------------------------

Registrations and, upon the request of the Stockholder pursuant to this Article
III, the Company shall prepare and file with the SEC a Registration Statement or
Registration Statements on such form that is available for the sale of the
Registrable Securities that were to be otherwise sold or distributed under such
Resale Shelf Registration; provided, that such request for a Demand Registration
as a result of the Company being ineligible to use any applicable short-form
registration shall not count against the limitations on the number of Demand
Registrations required to be effected set forth in Section 3.1(b).

(f) In the event that the Company files a shelf Registration Statement under
Rule 415 of the Securities Act whether pursuant to a Demand Registration Request
or the Resale Shelf Registration and such registration becomes effective (such
Registration Statement, a “Shelf Registration Statement”), the Stockholder shall
have the right at any time or from time to time to elect to sell pursuant to an
underwritten offering Registrable Securities available for sale pursuant to such
Registration Statement (“Shelf Registrable Securities”), so long as the Shelf
Registration Statement remains in effect and only if the method of distribution
set forth in the Shelf Registration Statement allows for sales pursuant to an
underwritten offering. The Stockholder shall make such election by delivering to
the Company a written request (a “Shelf Underwriting Request”) for such
underwritten offering to the Company specifying the number of Shelf Registrable
Securities that the Stockholder desires to sell pursuant to such underwritten
offering (the “Shelf Underwriting”). As promptly as practicable, but no later
than two (2) Business Days after receipt of a Shelf Underwriting Request, the
Company shall give written notice (the “Shelf Underwriting Notice”) of such
Shelf Underwriting Request to the Third Party Stockholder. The Company, subject
to Sections 3.3 and 3.6, shall include in such Shelf Underwriting (x) the Shelf
Registrable Securities of the Stockholder and (y) the Shelf Registrable
Securities of the Third Party Stockholder to the extent that the Third Party
Stockholder shall have made a written request to the Company for inclusion in
such Shelf Underwriting (which request shall specify the maximum number of Shelf
Registrable Securities intended to be disposed of by the Third Party
Stockholder) pursuant to a Shelf Underwriting Notice within seven (7) days after
the receipt of such notice. The Company shall, as expeditiously as possible (and
in any event within twenty (20) days after the receipt of a Shelf Underwriting
Request), but subject to Section 3.1(b), use its reasonable best efforts to
facilitate such Shelf Underwriting. Notwithstanding the foregoing, if the
Stockholder wishes to engage in a Block Trade off of a Shelf Registration
Statement (either through filing an Automatic Shelf Registration Statement or
through a take-down from an already existing Shelf Registration Statement), then
notwithstanding the foregoing time periods, (A) the Stockholder needs to notify
the Company of the Block Trade Shelf Underwriting no later than 2:00 p.m.
Eastern time on the Business Day prior to the day such offering is to commence,
(B) the Company shall notify the Third Party Stockholder no later than 10:00
a.m. Eastern time on the day such offering is to commence, (C) the Third Party
Stockholder must elect whether or not to participate no later than 1:00 p.m.
Eastern time on the day such offering is to commence and (D) the Company shall
as expeditiously as possible use its reasonable best efforts (including
co-operating with the Third Party Stockholder with respect to the provision of
necessary information) to facilitate such shelf offering (which may close as
early as three (3) Business Days after the date it commences); provided, that
the Stockholder shall use commercially reasonable efforts to work with the
Company and the underwriters prior to making such request in order to facilitate
preparation of the Registration Statement, Prospectus and other offering
documentation related to the Block

 

15



--------------------------------------------------------------------------------

Trade. For the avoidance of doubt, any party holding Additional Piggyback Rights
(as defined below), other than the Third Party Stockholder, shall not be
entitled to receive notice of, or to elect to participate in, a Block Trade or
any Shelf Registration Statement or Prospectus to be used in connection with
such Block Trade. The Company shall, at the request of the Stockholder, file any
Prospectus supplement or, if the applicable Shelf Registration Statement is an
Automatic Shelf Registration Statement, any post-effective amendments and
otherwise take any action necessary to include therein all disclosure and
language deemed necessary or advisable by the Stockholder to effect such Shelf
Underwriting. Notwithstanding anything to the contrary in this Section 3.1(f),
each Shelf Underwriting must include, in the aggregate, net of underwriting
discounts and commissions (based on the Common Stock included in such Shelf
Underwriting by all participants in such Shelf Underwriting), shares of Common
Stock having an aggregate market value of at least $75 million (or a lesser
amount if the Registrable Securities of the Stockholder to be included in such
Shelf Underwriting constitute all of the Registrable Securities held by the
Stockholder).

Section 3.2 Piggyback Registration.

(a) If the Company proposes or is required to register any of its equity
securities for its own account or for the account of any other stockholder under
the Securities Act (other than pursuant to (i) a Shelf Underwriting (which shall
be governed by Section 3.1 hereof) and (ii) registrations on Form S-4 or Form
S-8 or any similar successor forms thereto), the Company shall give prompt
written notice of its intention to do so to the Stockholder, at least five
(5) Business Days prior to the filing of any Registration Statement under the
Securities Act. Upon the written request of the Stockholder (a “Piggyback
Request”), made within five (5) days following the receipt of any such written
notice (which request shall specify the maximum number of Registrable Securities
intended to be disposed of by the Stockholder and the intended method of
distribution thereof), the Company shall, subject to Sections 3.2(c), 3.3 and
3.6 hereof, use its reasonable best efforts to cause all such Registrable
Securities, the holder of which have so requested the registration thereof, to
be registered under the Securities Act with the securities which the Company at
the time proposes to register to permit the sale or other disposition by the
Stockholder (in accordance with the intended method of distribution thereof) of
the Registrable Securities to be so registered, including, if necessary, by
filing with the SEC a post-effective amendment or a supplement to the
Registration Statement filed by the Company or the Prospectus related thereto.
There is no limitation on the number of such piggyback registrations pursuant to
the preceding sentence which the Company is obligated to effect. No registration
of Registrable Securities effected under this Section 3.2(a) shall relieve the
Company of its obligations to effect Demand Registrations under Section 3.1
hereof.

(b) The Company, subject to Sections 3.3 and 3.6, may elect to include in any
Registration Statement and offering pursuant to demand registration rights by
any Person, (i) authorized but unissued shares of Common Stock or shares of
Common Stock held by the Company as treasury shares and (ii) with the prior
written consent of the Stockholder, any other shares of Common Stock which are
requested to be included in such registration pursuant to the exercise of
piggyback registration rights granted by the Company after the date hereof and
which are not inconsistent with the rights granted in, or otherwise conflict
with the terms of, this Agreement (“Additional Piggyback Rights”); provided,
that with respect to any underwritten offering, such inclusion shall be
permitted only to the extent that it is pursuant to, and subject to, the terms
of the underwriting agreement or arrangements, if any, entered into by the
Stockholder.

 

16



--------------------------------------------------------------------------------

(c) If, at any time after giving written notice of its intention to register any
equity securities and prior to the effective date of the Registration Statement
filed in connection with such registration, the Company shall determine for any
reason not to register or to delay registration of such equity securities, the
Company may, at its election, give written notice of such determination to the
Stockholder and (i) in the case of a determination not to register, shall be
relieved of its obligation to register any Registrable Securities in connection
with such abandoned registration, without prejudice, however, to the rights of
the Stockholder under Section 3.1 and (ii) in the case of a determination to
delay such registration of its equity securities, shall be permitted to delay
the registration of such Registrable Securities for the same period as the delay
in registering such other equity securities.

(d) The Stockholder shall have the right to withdraw its request for inclusion
of its Registrable Securities in any Registration Statement pursuant to this
Section 3.2 by giving written notice to the Company of its request to withdraw;
provided, that such request must be made in writing prior to the earlier of the
execution of the underwriting agreement or the execution of the custody
agreement with respect to such registration.

(e) Notwithstanding anything contained herein to the contrary, the Company
shall, at the request of the Stockholder (including to effect a Partner
Distribution), file any Prospectus supplement or post-effective amendments, or
include in the initial Registration Statement any disclosure or language, or
include in any Prospectus supplement or post-effective amendment any disclosure
or language, and otherwise take any action, deemed necessary or advisable by the
Stockholder (including to effect such Partner Distribution).

Section 3.3 Allocation of Securities Included in Registration Statement.

(a) If any requested registration made pursuant to Section 3.1 (including a
Shelf Underwriting) involves an underwritten offering and the managing
underwriter of such offering shall advise the Company that, in its view, the
number of securities requested to be included in such underwritten offering by
the Stockholder, the Third Party Stockholder, the Company or any other Persons
exercising Additional Piggyback Rights exceeds the largest number (the “Section
3.3(a) Sale Number”) that can be sold in an orderly manner in such underwritten
offering within a price range acceptable to the Stockholder, the Company shall
use its reasonable best efforts to include in such underwritten offering:

(i) first, all Registrable Securities requested to be included in such
underwritten offering by Stockholder and the Third Party Stockholder; provided,
that if the number of such Registrable Securities exceeds the Section 3.3(a)
Sale Number, the number of such Registrable Securities (not to exceed the
Section 3.3(a) Sale Number) to be included in such underwritten offering shall
be allocated on a pro rata basis among the Stockholder and the Third Party
Stockholder, based on the number of Registrable Securities then owned by each
such holder requesting inclusion in relation to the aggregate number of
Registrable Securities owned by all holders requesting inclusion;

 

17



--------------------------------------------------------------------------------

(ii) second, to the extent that the number of Registrable Securities to be
included pursuant to clause (i) of this Section 3.3(a) is less than the Section
3.3(a) Sale Number, any securities that the Company proposes to register;
provided, that the number of such securities when aggregated with that number of
Registrable Securities to be included pursuant to clause (i), totals no more
than the Section 3.3(a) Sale Number; and

(iii) third, to the extent that the number of Registrable Securities to be
included pursuant to clauses (i) and (ii) of this Section 3.3(a) is less than
the Section 3.3(a) Sale Number, the remaining Registrable Securities to be
included in such underwritten offering shall be allocated on a pro rata basis
among all Persons requesting that securities be included in such underwritten
offering pursuant to the exercise of Additional Piggyback Rights (“Piggyback
Shares”), based on the number of Piggyback Shares then owned by each Person
requesting inclusion in relation to the aggregate number of Piggyback Shares
owned by all Persons requesting inclusion; provided, that the number of such
securities when aggregated with that number of Registrable Securities to be
included pursuant to clauses (i) and (ii) totals no more than the Section 3.3(a)
Sale Number.

(b) If any registration or offering made pursuant to Section 3.2 involves an
underwritten primary offering on behalf of the Company after the Effective Time
and the managing underwriter shall advise the Company that, in its view, the
number of securities requested to be included in such underwritten offering by
the Stockholder, the Third Party Stockholder, the Company or any other Persons
exercising Additional Piggyback Rights exceeds the largest number (the “Section
3.3(b) Sale Number”) that can be sold in an orderly manner in such underwritten
offering within a price range acceptable to the Company, the Company shall
include in such underwritten offering:

(i) first, all equity securities that the Company proposes to register for its
own account;

(ii) second, to the extent that the number of Registrable Securities to be
included pursuant to clause (i) of this Section 3.3(b) is less than the Section
3.3(b) Sale Number, the remaining Registrable Securities to be included in such
underwritten offering shall be allocated on a pro rata basis among the
Stockholder and the Third Party Stockholder, based on the number of Registrable
Securities then owned by each such holder requesting inclusion in relation to
the aggregate number of Registrable Securities owned by all such holders
requesting inclusion; provided, that the number of such remaining Registrable
Securities when aggregated with that number of equity securities to be included
pursuant to clause (i), totals no more than the Section 3.3(b) Sale Number; and

(iii) third, to the extent that the number of Registrable Securities to be
included pursuant to clauses (i) and (ii) of this Section 3.3(b) is less than
the Section 3.3(b) Sale Number, the remaining Registrable Securities to be
included in such underwritten offering shall be allocated on a pro rata basis
among all Persons requesting that securities be included in such underwritten
offering pursuant to the exercise of Additional Piggyback Rights, based on the
number of Piggyback Shares then owned by each Person requesting inclusion in
relation to the aggregate number of Piggyback Shares owned by all Persons
requesting inclusion; provided, that the number of such securities when
aggregated with that number of Registrable Securities to be included pursuant to
clauses (i) and (ii) totals no more than the Section 3.3(b) Sale Number.

 

18



--------------------------------------------------------------------------------

(c) If any registration pursuant to Section 3.2 involves an underwritten
offering that was initially requested by any Person(s) requesting that
securities be included in such underwritten offering pursuant to the exercise of
Additional Piggyback Rights and the managing underwriter shall advise the
Company that, in its view, the number of securities requested to be included in
such underwritten offering exceeds the number (the “Section 3.3(c) Sale Number”)
that can be sold in an orderly manner in such underwritten offering within a
price range acceptable to the Company, the Company shall include in such
underwritten offering:

(i) first, the shares requested to be included in such underwritten offering
shall be allocated on a pro rata basis among all Persons requesting that
securities be included in such underwritten offering pursuant to the exercise of
Additional Piggyback Rights, the Stockholder and the Third Party Stockholder
requesting that Registrable Securities be included in such underwritten offering
pursuant to the exercise of piggyback rights pursuant to Section 3.2, based on
the aggregate number of Piggyback Shares or Registrable Securities, as
applicable, then owned by each of the foregoing requesting inclusion in relation
to the aggregate number of Piggyback Shares or Registrable Securities, as
applicable, owned by all such holders and Persons requesting inclusion, up to
the Section 3.3(c) Sale Number; and

(ii) second, to the extent that the number of Piggyback Shares and Registrable
Securities to be included pursuant to clause (i) of this Section 3.3(c) is less
than the Section 3.3(c) Sale Number, the remaining Registrable Securities to be
included in such underwritten offering shall be allocated to shares the Company
proposes to register for its own account; provided, that the number of such
securities when aggregated with that number of Registrable Securities to be
included pursuant to clause (i) totals no more than the Section 3.3(c) Sale
Number.

(d) If, as a result of the proration provisions set forth in clauses (a), (b) or
(c) of this Section 3.3, the Stockholder shall not be entitled to include all
Registrable Securities in an underwritten offering that the Stockholder has
requested be included, the Stockholder may elect to withdraw its request to
include Registrable Securities in the registration to which such underwritten
offering relates or may reduce the number requested to be included; provided,
that (x) such request must be made in writing prior to the earlier of the
execution of the underwriting agreement or the execution of the custody
agreement with respect to such registration and (y) such withdrawal or reduction
shall be irrevocable and, after making such withdrawal or reduction, the
Stockholder shall no longer have any right to include Registrable Securities in
the registration as to which such withdrawal or reduction was made to the extent
of the Registrable Securities so withdrawn or reduced.

 

19



--------------------------------------------------------------------------------

Section 3.4 Registration Procedures. Whenever the Stockholder requests that any
Registrable Securities be registered pursuant to Section 3.1 or Section 3.2,
subject to the provisions of those Sections, the Company will use its
commercially reasonable efforts to effect the registration and the offer and
sale of such Registrable Securities in accordance with the intended method of
disposition thereof as soon as reasonably practicable, and shall, in connection
with any such request, other than during any Postponement Period, use reasonable
best efforts to:

(a) prepare and file with the SEC a Registration Statement on an appropriate
registration form of the SEC for the disposition of such Registrable Securities
in accordance with the intended method of disposition thereof (including,
without limitation, a Partner Distribution), which registration form (i) shall
be selected by the Company and (ii) shall, in the case of a shelf registration,
be available for the sale of the Registrable Securities by the selling holders
thereof and such Registration Statement shall comply as to form in all material
respects with the requirements of the applicable registration form and include
all financial statements required by the SEC to be filed therewith, and the
Company shall use its reasonable best efforts to cause such Registration
Statement to become effective and remain continuously effective for such period
as the Stockholder shall request, and no less than one hundred eighty
(180) days, (provided, that as far in advance as reasonably practicable before
filing a Registration Statement or Prospectus or any amendments or supplements
thereto, or comparable statements under securities or state “blue sky” laws of
any jurisdiction, or any Free Writing Prospectus related thereto, or before
sending a response to an SEC comment letter prior to any such filing, the
Company will furnish to counsel for the Stockholder participating in the planned
offering and to one counsel for the managing underwriter, if any, copies of
reasonably complete drafts of all such documents proposed to be filed (including
all exhibits thereto and each document incorporated by reference therein to the
extent then required by the rules and regulations of the SEC), which documents
will be subject to the reasonable review and reasonable comment of such counsel
(including any reasonable objections to any information pertaining to the
Stockholder and its plan of distribution and otherwise to the extent necessary,
if at all, to complete the filing or maintain the effectiveness thereof), and
make the Company’s representatives reasonably available for discussion of such
document and make such changes in such document concerning the Stockholder prior
to the filing thereof as counsel for the Stockholder or underwriters may
reasonably request, and the Company shall consider in good faith the changes
reasonably and timely requested by such counsel and shall not file any
Registration Statement or amendment thereto, any Prospectus or supplement
thereto or any Free Writing Prospectus related thereto to which the Stockholder
or the underwriters, if any, shall reasonably and timely object); provided, that
notwithstanding the foregoing, in no event shall the Company be required to file
any document with the SEC which in the reasonable view of the Company or its
counsel contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make any statement
therein not misleading;

(b) (i) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith and such
Free Writing Prospectuses and Exchange Act reports as may be necessary to keep
such Registration Statement effective for the period specified in paragraph (a)
above and comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
and any Prospectus so supplemented to be filed pursuant to Rule 424 under the
Securities Act in accordance with the Stockholder’s intended method of
disposition set forth in such Registration Statement for such period and
(ii) provide reasonable notice to the Stockholder and the managing
underwriter(s), if any, to the extent that the Company determines that a
post-effective amendment to a Registration Statement would be appropriate;

 

20



--------------------------------------------------------------------------------

(c) furnish, without charge, to the Stockholder and each underwriter, if any, of
the Registrable Securities such number of copies of such Registration Statement,
each amendment and supplement thereto (in each case including all exhibits), the
Prospectus, each Free Writing Prospectus utilized in connection therewith, in
each case, in all material respects in conformity with the requirements of the
Securities Act, and other documents, as the Stockholder and underwriter may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities owned by the Stockholder (the Company hereby
consenting to the use in accordance with all applicable Laws of each such
Registration Statement (or amendment or post-effective amendment thereto) and
each such Prospectus or Free Writing Prospectus by the Stockholder and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Registration Statement or Prospectus);

(d) register or qualify the Registrable Securities covered by such Registration
Statement under the securities or “blue sky” Laws of such jurisdictions as the
Stockholder or, in the case of a Public Offering, the managing underwriter
reasonably shall request and do any and all other acts and things which may be
reasonably necessary or advisable to enable the Stockholder to consummate the
disposition in such jurisdictions of the Registrable Securities beneficially
owned by it; provided, that the Company shall not for any such purpose be
required to qualify generally to transact business as a foreign corporation in
any jurisdiction where it is not so qualified or to consent to general service
of process in any such jurisdiction;

(e) promptly notify the Stockholder and each managing underwriter, if any:
(i) when the Registration Statement, any pre-effective amendment, the Prospectus
or any Prospectus supplement related thereto, any post-effective amendment to
the Registration Statement or any Free Writing Prospectus has been filed with
the SEC and, with respect to the Registration Statement or any post-effective
amendment, when the same has become effective; (ii) of any request by the SEC or
state securities authority for amendments or supplements to the Registration
Statement or the Prospectus related thereto or for additional information,
including copies of any and all transmittal letters and other correspondence
with the SEC and all correspondence (including comment letters and a copy of the
Company’s draft responses thereto), from the SEC to the Company relating to such
Registration Statement or any Prospectus or any amendment or supplement thereto
(but not, for the avoidance of doubt, any documents incorporated by reference
therein); (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; or (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the securities or state “blue sky” Laws of any jurisdiction or the
initiation of any proceeding for such purpose;

(f) if at any time (i) any event or development shall occur or condition shall
exist as a result of which the Disclosure Package, as then amended or
supplemented, would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Disclosure Package is delivered
to a purchaser, not misleading, or (ii) it is necessary to amend or supplement
the Disclosure Package to comply with Law, the Company will promptly notify the
Stockholder and each managing underwriter, if any, and promptly prepare and file
with the SEC (to the extent required) and furnish to the Stockholder and each
underwriter, if any, such

 

21



--------------------------------------------------------------------------------

amendments or supplements to the Disclosure Package as may be necessary so that
the statements in the Disclosure Package, as so amended or supplemented, will
not, in the light of the circumstances existing when the Disclosure Package is
delivered to a purchaser, be misleading, or so that the Disclosure Package will
comply with Law;

(g) make generally available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of a Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158;

(h) (i) list the Registrable Securities covered by such Registration Statement
on the NASDAQ Stock Market or any other national securities exchange selected by
the Company, if the listing of such Registrable Securities is then permitted
under the rules of such exchange and (ii) comply (and continue to comply) with
the requirements of any self-regulatory organization applicable to the Company,
including without limitation all corporate governance requirements;

(i) cause its officers, employees and independent public accountants (in the
case of the independent public accountants, subject to any applicable accounting
guidance regarding their participation in the offering or the due diligence
process) to participate at reasonable times and for reasonable periods in, make
themselves reasonably available, supply such information as may reasonably be
requested and to otherwise facilitate and cooperate with the preparation of the
Registration Statement and Prospectus and any amendments or supplements thereto,
taking into account the Company’s reasonable business needs;

(j) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities covered by such Registration Statement not later
than the applicable effective date of such Registration Statement and, in the
case of any secondary equity offering, provide and enter into any reasonable
agreements with a custodian for the Registrable Securities;

(k) if the offering is underwritten pursuant to a Demand Registration Request,
then at the request of the Stockholder, (i) enter into such customary agreements
(including underwriting agreements in customary form) and take all such other
customary actions as the Stockholder reasonably requests in order to expedite or
facilitate the disposition of such Registrable Securities (it being understood
that the Stockholder of the Registrable Securities which are to be distributed
by any underwriters shall be a party to any such underwriting agreement and may,
at its option, require that the Company make to and for the benefit of such
Stockholder the representations, warranties and covenants of the Company which
are being made to and for the benefit of such underwriters), (ii) have members
of its management participate in due diligence sessions and, in the case of
marketed offerings and investor calls and “road shows” (to the extent reasonably
determined by the underwriters to be necessary or desirable for a successful
offering of the securities), and (iii) furnish to the underwriters a customary
legal opinion and disclosure letter from counsel to the Company and customary
comfort letters from the independent public accountants retained by the Company
(and brought down to the closing under the underwriting agreement);

 

22



--------------------------------------------------------------------------------

(l) (i) obtain an opinion from the Company’s counsel and a “comfort” letter and
updates thereof from the independent public accountants who have certified the
Company’s financial statements (and/or any other financial statements) included
or incorporated by reference in such Registration Statement, in each case, in
customary form and covering such matters as are customarily covered by such
opinions and “comfort” letters (including, in the case of such “comfort” letter,
events subsequent to the date of such financial statements) delivered to
underwriters in underwritten Public Offerings, which opinion and letter shall be
dated as of the dates such opinions and “comfort” letters are customarily dated
and otherwise reasonably satisfactory to the underwriters, if any, and to the
Stockholder and (ii) furnish to the Stockholder promptly upon its request and to
each underwriter, if any, a copy of such opinion and letter addressed to such
underwriter;

(m) deliver promptly to counsel for the Stockholder and to each managing
underwriter, if any, copies of all correspondence between the SEC and the
Company, its counsel or auditors and all memoranda relating to discussions with
the SEC or its staff with respect to the Registration Statement, and, upon
receipt of such confidentiality agreements as the Company may reasonably
request, make reasonably available for inspection by counsel for the
Stockholder, by counsel for any underwriter participating in any disposition to
be effected pursuant to such Registration Statement and by any attorney,
accountant or other agent retained by the Stockholder or any such underwriter,
all pertinent financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors
and employees to supply all information reasonably requested by any such counsel
for the Stockholder, counsel for an underwriter, accountant or agent in
connection with such Registration Statement;

(n) in connection with the preparation and filing of each Registration Statement
registering Registrable Securities under the Securities Act, and before filing
any such Registration Statement or any other document in connection therewith,
give reasonable consideration to the inclusion in such documents of any comments
reasonably and timely made by the Stockholder or its legal counsel; participate
in, and make documents available for, the reasonable and customary due diligence
review of underwriters during normal business hours, on reasonable advance
notice and without undue burden or hardship on the Company; provided, that
(i) any party receiving confidential materials shall execute a confidentiality
agreement on customary terms if reasonably requested by the Company and (ii) the
Company may in its sole discretion restrict access to competitively sensitive or
legally privileged documents or information;

(o) use commercially reasonable efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to use its
commercially reasonable efforts to obtain the withdrawal of such order or
suspension at the earliest possible moment and to notify the Stockholder of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose;

 

23



--------------------------------------------------------------------------------

(p) comply with the Securities Act, the Exchange Act and any other applicable
rules and regulations of the SEC and reasonably cooperate with the Stockholder
in the disposition of its Registrable Securities in accordance with the method
of distribution described in the Prospectus included in any Registration
Statement, such cooperation to include the endorsement and transfer of any
certificates representing Registrable Securities (or a book-entry transfer to
similar effect) transferred in accordance with this Agreement and delivery of
any necessary instructions or opinions to the Company’s transfer agent in order
to cause the transfer agent to allow Shares to be sold from time to time as
permitted by Law;

(q) ensure that any Free Writing Prospectus utilized in connection with any
registration covered by Section 3.1 or Section 3.2 complies in all material
respects with the Securities Act, is filed in accordance with the Securities Act
to the extent required thereby, is retained in accordance with the Securities
Act to the extent required thereby, will not conflict with a related Prospectus,
Prospectus supplement and related documents and, when taken together with the
related Prospectus, Prospectus supplement and related documents, will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(r) cooperate with the managing underwriters, if any, the Stockholder and its
respective counsel in connection with the preparation and filing of any
applications, notices, registrations and responses to requests for additional
information with FINRA, the NASDAQ Stock Market or any other national securities
exchange on which the Shares are listed;

(s) pay the applicable filing fees covering the Registrable Securities in
compliance with the SEC rules and to file such amendments or subsequent
Registration Statements as may be required to maintain an effective Registration
Statement for the relevant period;

(t) cooperate with the Stockholder and the managing underwriter, if any, to
facilitate the timely preparation and delivery of book-entry shares or
certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement at least two (2) Business Days prior to any sale of
Registrable Securities to the underwriters or, if not an underwritten offering,
in accordance with the instructions of the Stockholder at least two (2) Business
Days prior to any sale of Registrable Securities and instruct any transfer agent
and registrar of Registrable Securities to release any stop transfer orders in
respect thereof (and, in the case of Registrable Securities registered on a
Shelf Registration Statement, at the request of the Stockholder, prepare and
deliver book-entry shares or certificates representing such Registrable
Securities not bearing any restrictive legends and deliver or cause to be
delivered an opinion or instructions to the transfer agent in order to allow
such Registrable Securities to be sold from time to time);

(u) cause the Registrable Securities covered by the applicable Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to enable the Stockholder or the
underwriters, if any, to consummate the disposition of such Registrable
Securities; and

 

24



--------------------------------------------------------------------------------

(v) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities;

To the extent the Company is a WKSI at the time any Demand Registration Request
is submitted to the Company and such Demand Registration Request requests that
the Company file an Automatic Shelf Registration Statement on Form S-3, the
Company shall file an Automatic Shelf Registration Statement which covers those
Registrable Securities which are requested to be registered. The Company shall
use its commercially reasonable best efforts to remain a WKSI (and not become an
ineligible issuer (as defined in Rule 405 under the Securities Act)) during the
period during which such Automatic Shelf Registration Statement is required to
remain effective.

If the Company does not pay the filing fee covering the Registrable Securities
at the time the Automatic Shelf Registration Statement is filed, the Company
agrees to pay such fee at such time or times as the Registrable Securities are
to be sold. If the Automatic Shelf Registration Statement has been outstanding
for at least three (3) years, at the end of the third year the Company shall
refile a new Automatic Shelf Registration Statement covering the Registrable
Securities to remain effective for a period ending on the earliest of (i) the
date on which all Registrable Securities included in such registration have been
sold or distributed pursuant to the Automatic Shelf Registration Statement,
(ii) the date as of which there are no longer in existence any Registrable
Securities covered by the Automatic Shelf Registration Statement and (iii) an
earlier date agreed to in writing by the Company and the Stockholder. If at any
time when the Company is required to re-evaluate its WKSI status the Company
determines that it is not a WKSI, the Company shall use its commercially
reasonable best efforts to refile the shelf Registration Statement on Form S-3
and, if such form is not available, Form S-1 and keep such Registration
Statement effective during the period during which such Registration Statement
is required to be kept effective.

If the Company files any shelf Registration Statement for the benefit of the
holders of any of its securities other than the Stockholder, and the Stockholder
does not request that its Registrable Securities be included in such Shelf
Registration Statement, the Company agrees that it shall include in such
Registration Statement such disclosures as may be required by Rule 430B under
the Securities Act (referring to the unnamed selling security holders in a
generic manner by identifying the initial offering of the securities to the
Stockholder) in order to ensure that the Stockholder may be added to such shelf
Registration Statement at a later time through the filing of a Prospectus
supplement rather than a post-effective amendment.

The Company may require as a condition precedent to the Company’s obligations
under this Section 3.4 that each participating holder as to which any
registration is being effected furnish the Company such information regarding
such seller and the distribution of such securities as the Company may from time
to time reasonably request; provided, that such information is necessary for the
Company to consummate such registration and shall be used only in connection
with such registration.

 

25



--------------------------------------------------------------------------------

The Stockholder agrees that upon receipt of any notice from the Company of the
happening of any event of the kind described in paragraph (f) of this
Section 3.4, the Stockholder will discontinue the Stockholder’s disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until the Stockholder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by paragraph (f) of this
Section 3.4 and, if so directed by the Company, will deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in the
Stockholder’s possession of the Prospectus covering such Registrable Securities
that was in effect at the time of receipt of such notice. In the event the
Company shall give any such notice, the applicable period mentioned in paragraph
(a) of this Section 3.4 shall be extended by the number of days during such
period from and including the date of the giving of such notice to and including
the date when each participating holder covered by such Registration Statement
shall have received the copies of the supplemented or amended Prospectus
contemplated by paragraph (e) of this Section 3.4.

Section 3.5 Registration Expenses.

(a) The Company shall pay all Expenses with respect to any registration or
offering of Registrable Securities pursuant to Article III, whether or not a
Registration Statement becomes effective or the offering is consummated;
provided, that if registration on Form S-1 is required as result of the loss of
the Company’s WKSI status relating to or in connection with the Merger, the
Stockholder, the Third Party Stockholder, or the preparation of combined company
financial statements following the Merger, the Company, on the one hand, and the
Stockholder and the Third Party Stockholder, on the other hand, shall share the
Expenses of such registration equally. Notwithstanding the foregoing, the
Company shall not be required to pay for any Expenses of any registration begun
pursuant to the terms of this Agreement if the Demand Registration request is
subsequently withdrawn at the request of the Stockholder (in which case the
Stockholder shall bear such expenses).

(b) Notwithstanding the foregoing, (x) the provisions of this Section 3.5 shall
be deemed amended to the extent necessary to cause these expense provisions to
comply with state “blue sky” laws of each state in which the offering is made
and (y) in connection with any underwritten offering hereunder, the Stockholder
shall pay all underwriting discounts and commissions and any transfer taxes, if
any, attributable to the sale of such Registrable Securities, pro rata with
respect to payments of discounts and commissions in accordance with the number
of shares sold in the offering by the Stockholder.

Section 3.6 Certain Limitations on Registration Rights. In the case of any
registration under Section 3.1 involving an underwritten offering, or, in the
case of a registration under Section 3.2, if the Company has determined to enter
into an underwriting agreement in connection therewith, all securities to be
included in such underwritten offering shall be subject to such underwriting
agreement and no Person may participate in such underwritten offering unless
such Person (i) agrees to sell such Person’s securities on the basis provided
therein and completes and executes all reasonable questionnaires, and other
customary documents (including custody agreements and powers of attorney) which
must be executed in connection therewith; provided, that all such documents
shall be consistent with the provisions hereof and (ii) provides such other
information to the Company or the underwriter as may be necessary to register
such Person’s securities.

 

26



--------------------------------------------------------------------------------

Section 3.7 Limitations on Sale or Distribution of Other Securities.

(a) The Stockholder agrees, (i) to the extent requested in writing by a managing
underwriter, if any, of any underwritten Public Offering pursuant to a
registration or offering effected pursuant to Section 3.1 (except in the case of
a Block Trade, unless the Stockholder has the option to participate in such
Block Trade pursuant to this Agreement or otherwise), not to sell, transfer or
otherwise dispose of, including any sale pursuant to Rule 144 under the
Securities Act, any Common Stock, or any other equity security of the Company or
any security convertible into or exchangeable or exercisable for any equity
security of the Company (other than as part of such underwritten Public
Offering) during the time period reasonably requested by the managing
underwriter, not to exceed ninety (90) days or such shorter period as the
managing underwriter shall agree to; provided, that (x) such shorter period
shall apply to the Stockholder and (y) if a managing underwriter of an offering
releases the Third Party Stockholder of its similar obligations, the Stockholder
shall be released from its obligations under this Section 3.7(a), on a pro rata
basis, in accordance with the number of Registrable Securities held by them at
such time (and the Company hereby also so agrees (except that the Company may
effect any sale or distribution of any such securities pursuant to a
registration on Form S-4 (if reasonably acceptable to such managing underwriter)
or Form S-8, or any successor or similar form which is (x) then in effect or
(y) shall become effective upon the conversion, exchange or exercise of any then
outstanding Common Stock Equivalent), to use its reasonable best efforts to
cause each holder of any equity security or any security convertible into or
exchangeable or exercisable for any equity security of the Company purchased
from the Company at any time other than in a Public Offering so to agree); and
(ii) to the extent requested in writing by a managing underwriter of any
underwritten Public Offering effected by the Company for its own account
(including without limitation any offering in which one or more holders is
selling Common Stock pursuant to the exercise of piggyback rights under
Section 3.2 hereof), it will not sell any Common Stock (other than as part of
such underwritten Public Offering) during the time period reasonably requested
by the managing underwriter, which period shall not exceed ninety (90) days or
such shorter period as the managing underwriter shall agree to; provided, that
(x) such shorter period shall apply to the Stockholder and (y) if a managing
underwriter of an offering releases the Third Party Stockholder of its similar
obligations, the Stockholder shall be released from its obligations under this
Section 3.7(a), on a pro rata basis, in accordance with the number of
Registrable Securities held by them at such time.

(b) The Company hereby agrees that, in connection with an offering pursuant to
Sections 3.1 or 3.2, the Company shall not sell, transfer, or otherwise dispose
of, any Common Stock, or any other equity security of the Company or any
security convertible into or exchangeable or exercisable for any equity security
of the Company (other than as part of such underwritten Public Offering, a
registration on Form S-4 or Form S-8 or any successor or similar form which is
(x) then in effect or (y) shall become effective upon the conversion, exchange
or exercise of any then outstanding Common Stock Equivalent), until a period of
ninety (90) days (or such shorter period to which the Stockholder shall agree)
shall have elapsed from the pricing

 

27



--------------------------------------------------------------------------------

date of such offering; and the Company shall (i) so provide in any registration
rights agreements hereafter entered into with respect to any of its equity
securities and (ii) use its commercially reasonable efforts to cause each holder
of any equity security or any security convertible into or exchangeable or
exercisable for any equity security of the Company purchased from the Company at
any time other than in a Public Offering to so agree.

Section 3.8 No Required Sale. Nothing in this Agreement shall be deemed to
create an independent obligation on the part of the Stockholder to sell any
Registrable Securities pursuant to any effective Registration Statement.

Section 3.9 Indemnification.

(a) Indemnification Rights.

(i) In the event of any registration or offer and sale of any securities of the
Company under the Securities Act pursuant to this Article III, the Company will,
and hereby agrees to, and hereby does, indemnify and hold harmless, to the
fullest extent permitted by law, the Stockholder, its directors, officers,
employees, stockholders, members or general and limited partners, the Third
Party Stockholder, in the offering or sale of such securities (and its
directors, officers, employees, stockholders, members or general and limited
partners), underwriter or Qualified Independent Underwriter, if any, in the
offering or sale of such securities, each officer, director, employee,
stockholder, managing director, affiliate, representative, successor, assign or
partner of such underwriter or Qualified Independent Underwriter, and each other
Person, if any, who controls such Third Party Stockholder or any such
underwriter or Qualified Independent Underwriter within the meaning of the
Securities Act, from and against any and all losses, claims, damages or
liabilities, joint or several, actions or proceedings (whether commenced or
threatened) and expenses (including reasonable fees of counsel and any amounts
paid in any settlement effected with the Company’s consent, which consent shall
not be unreasonably withheld or delayed) to which each such indemnified party
may become subject under the Securities Act or otherwise in respect thereof
(collectively, “Claims”), insofar as such Claims arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement under which such securities were
registered under the Securities Act or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary, final or summary
Prospectus or any amendment or supplement thereto, together with the documents
incorporated by reference therein, or any Free Writing Prospectus utilized in
connection therewith, or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (iii) any violation by the Company of any federal, state
or common law rule or regulation applicable to the Company and relating to
action required of or inaction by the Company in connection with any such
registration, and the Company will reimburse any such indemnified party for any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Claim as such expenses are
incurred; provided, that the Company shall not be liable to any such indemnified
party in any such case to the extent such Claim arises out of or

 

28



--------------------------------------------------------------------------------

is based upon any untrue statement or alleged untrue statement of a material
fact or omission or alleged omission of a material fact made in such
Registration Statement or amendment thereof or supplement thereto or in any such
Prospectus or any preliminary, final or summary Prospectus or Free Writing
Prospectus in reliance upon and in strict conformity with written information
furnished to the Company by or on behalf of such indemnified party specifically
for use therein. Such indemnity and reimbursement of expenses shall remain in
full force and effect regardless of any investigation made by or on behalf of
such indemnified party and shall survive the transfer of such securities by the
Stockholder or the Third Party Stockholder.

(ii) The Stockholder shall indemnify and hold harmless (in the same manner and
to the same extent as set forth in Section 3.9(a)(i)) to the extent permitted by
law, the Company, its officers and directors, each Person controlling the
Company within the meaning of the Securities Act and the Third Party
Stockholder, if applicable, and its directors, officers, stockholders, managing
directors, agents, affiliates, consultants, representatives, successors, assigns
or general and limited partners and respective controlling Persons with respect
to any untrue statement or alleged untrue statement of any material fact in, or
omission or alleged omission of any material fact from, such Registration
Statement, any preliminary, final or summary Prospectus contained therein, or
any amendment or supplement thereto, or any Free Writing Prospectus utilized in
connection therewith, if such statement or alleged statement or omission or
alleged omission was made in reliance upon and in strict conformity with written
information furnished to the Company or its representatives by or on behalf of
the Stockholder or underwriter or Qualified Independent Underwriter, if any,
specifically for use therein, and the Stockholder shall reimburse such
indemnified party for any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such Claim
as such expenses are incurred; provided, that the aggregate amount which the
Stockholder shall be required to pay pursuant to this Section 3.9 (including
pursuant to indemnity, contribution or otherwise) shall in no case be greater
than the amount of the net proceeds received by the Stockholder upon the sale of
the Registrable Securities pursuant to the Registration Statement giving rise to
such Claim; provided, further, that such Stockholder shall not be liable in any
such case to the extent that prior to the filing of any such Registration
Statement or Prospectus or amendment thereof or supplement thereto, or any Free
Writing Prospectus utilized in connection therewith, such Stockholder has
furnished in writing to the Company information expressly for use in such
Registration Statement or Prospectus or any amendment thereof or supplement
thereto or Free Writing Prospectus which corrected or made not misleading
information previously furnished to the Company.

(iii) Indemnification similar to that specified in Sections 3.9(a)(i) and
3.9(a)(ii) (with appropriate modifications) shall be given by the Company and
the Stockholder with respect to any required registration or other qualification
of securities under any applicable securities and state “blue sky” laws.

(iv) If for any reason the foregoing indemnity is unavailable, unenforceable or
is insufficient to hold harmless an indemnified party under Sections 3.9(a)(i),
3.9(a)(ii) or 3.9(a)(iii), then each applicable indemnifying party shall
contribute to the amount paid or payable to such indemnified party as a result
of any Claim in such proportion as is appropriate to reflect the relative fault
of the indemnifying party, on the one hand, and the

 

29



--------------------------------------------------------------------------------

indemnified party, on the other hand, with respect to such Claim. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. If, however, the allocation provided in the second
preceding sentence is not permitted by applicable Law, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative faults
but also the relative benefits of the indemnifying party and the indemnified
party as well as any other relevant equitable considerations. The parties hereto
agree that it would not be just and equitable if any contribution pursuant to
this Section 3.9(a)(iv) were to be determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the preceding sentences of this Section
3.9(a)(iv). The amount paid or payable in respect of any Claim shall be deemed
to include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such Claim. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. Notwithstanding anything in
this Section 3.9(a)(iv) to the contrary, no indemnifying party (other than the
Company) shall be required pursuant to this Section 3.9(a)(iv) to contribute any
amount greater than the amount of the net proceeds received by such indemnifying
party from the sale of Registrable Securities pursuant to the Registration
Statement giving rise to such Claim, less the amount of any indemnification
payment made by such indemnifying party pursuant to Sections 3.9(a)(ii) and
3.9(a)(iii). In addition, neither the Stockholder nor any Affiliate thereof
shall be required to pay any amount under this Section 3.9(a)(iv) unless such
Person or entity would have been required to pay an amount pursuant to Section
3.9(a)(ii) if it had been applicable in accordance with its terms.

(v) The indemnity and contribution agreements contained herein shall be in
addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of the Registrable Securities by any such party.

(vi) The indemnification and contribution required by this Section 3.9 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred; provided, that the recipient thereof hereby
undertakes to repay such payments if and to the extent it shall be determined by
a court of competent jurisdiction that such recipient is not entitled to such
payment hereunder.

(b) Notice of Claim; Defense of Claims.

(i) Any Person entitled to indemnification under this Agreement shall notify
promptly the indemnifying party in writing of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this

 

30



--------------------------------------------------------------------------------

Section 3.9, but the failure of any indemnified party to provide such notice
shall not relieve the indemnifying party of its obligations under the preceding
paragraphs of this Section 3.9, except to the extent the indemnifying party is
materially and actually prejudiced thereby and shall not relieve the
indemnifying party from any liability which it may have to any indemnified party
otherwise than under this Article III.

(ii) In case any action or proceeding is brought against an indemnified party
and such indemnified party shall have notified the indemnifying party of the
commencement thereof (as required above), the indemnifying party shall be
entitled to participate therein and, unless in the reasonable opinion of outside
counsel to the indemnified party a conflict of interest between such indemnified
and indemnifying parties may exist in respect of such Claim, to assume the
defense thereof jointly with any other indemnifying party similarly notified, to
the extent that it chooses, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party that it so chooses, the indemnifying party shall not be liable
to such indemnified party for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, that (i) if the indemnifying party
fails to take reasonable steps necessary to defend diligently the action or
proceeding within twenty (20) days after receiving notice from such indemnified
party that the indemnified party believes it has failed to do so; (ii) if such
indemnified party who is a defendant in any action or proceeding which is also
brought against the indemnifying party reasonably shall have concluded that
there may be one or more legal or equitable defenses available to such
indemnified party which are not available to the indemnifying party or which may
conflict with those available to another indemnified party with respect to such
Claim; or (iii) if representation of both parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct,
then, in any such case, the indemnified party shall have the right to assume or
continue its own defense as set forth above (but with no more than one firm of
counsel for all indemnified parties in each jurisdiction, except to the extent
any indemnified party or parties reasonably shall have made a conclusion
described in clause (ii) or (iii) above) and the indemnifying party shall be
liable for any expenses therefor. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (A) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (B) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

Section 3.10 Free Writing Prospectuses. Except for a Prospectus relating to
Registrable Securities included in a Registration Statement, an “issuer free
writing prospectus” (as defined in Rule 433 under the Securities Act) prepared
by the Company or other materials prepared by Company, the Stockholder
represents and agrees that it (a) will not make any offer relating to the
Registrable Securities that would constitute an issuer free writing prospectus
or that would otherwise constitute a Free Writing Prospectus, and (b) will not
distribute any written materials in connection with the offer or sale pursuant
to a Registration Statement of Registrable Securities, in each case, without the
prior written consent of the Company and, in connection with any Public
Offering, the underwriters.

 

31



--------------------------------------------------------------------------------

Section 3.11 Information from and Obligations of the Stockholder. The Company
and the Stockholder hereby acknowledge and agree that, unless otherwise
expressly agreed to in writing by the Stockholder, for all purposes of this
Agreement, the only information furnished or to be furnished to the Company for
use in any such Registration Statement, Prospectus, or any Free Writing
Prospectus, are statements specifically relating to:

(a) the beneficial ownership of Shares by the Stockholder and its Affiliates as
disclosed in the section of such document entitled “Selling Stockholders” or
“Principal and Selling Stockholders” or other documents thereof and (ii) the
name and address of the Stockholder and all information required to be disclosed
in order to make such information not contain a material misstatement of fact or
necessary to cause such Registration Statement or Prospectus not to omit a
material fact with respect to the Stockholder necessary in order to make the
statements therein not misleading;

(b) all other information required to be included in such Registration Statement
or Prospectus by applicable securities Laws in connection with the disposition
of such Registrable Securities as the Company reasonably requests

Section 3.12 Rule 144 Reporting. With a view to making available to the
Stockholder the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its commercially reasonable efforts to
make and keep available adequate current public information, as defined in Rule
144(c), including all periodic and annual reports and other documents (other
than Form 8-K reports) required of the Company under Sections 13 or 15(d) of the
Exchange Act, and so long as the Stockholder beneficially owns Registrable
Securities or securities convertible into or exercisable for Registrable
Securities representing at least five percent (5%) of the outstanding shares of
Common Stock, furnish to the Stockholder forthwith upon request (and all of the
following shall be deemed furnished if available on the SEC’s EDGAR system): a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144, and of the Exchange Act; a copy of the most recent
annual or quarterly report of the Company; and such other reports and documents
as the Stockholder may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell any Registrable Securities without
registration.

Section 3.13 Transfer of Registration Rights. If the Stockholder shall acquire
additional Registrable Securities, such Registrable Securities shall be subject
to all of the terms, and entitled to all the benefits, of this Article III. If
the Stockholder Transfers a portion of its Registrable Securities, the
Stockholder shall retain all rights and obligations under this Agreement with
respect to the portion of the Registrable Securities that it continues to hold
following such Transfer.

 

32



--------------------------------------------------------------------------------

ARTICLE IV

PREEMPTIVE RIGHTS

Section 4.1 General. From the Effective Time until the first date at which the
Stockholder and Stockholder Affiliates cease to beneficially own, in the
aggregate, at least five percent (5%) of the outstanding shares of Common Stock,
the Company shall not issue any New Securities to any Person, except in
compliance with the provisions of this Article IV.

Section 4.2 Timing and Procedure. Except in respect of issuances set forth in
Section 4.5, prior to the consummation of the issuance of New Securities, the
Company shall send a written notice thereof (a “Participation Notice”) to the
Stockholder. The Participation Notice shall include:

(a) the principal terms of the proposed issuance, including (i) the number and
kind of New Securities to be included in the issuance, (ii) the price per
security of the New Securities, (iii) the percentage equal to the aggregate
number of Shares held by the Stockholder and Stockholder Affiliates
(collectively, the “Investor Shares”) immediately prior to the issuance of the
New Securities (which number the Company may elect to determine by reviewing the
most recent Schedule 13D filed by the Stockholder and Stockholder Affiliates)
divided by the aggregate number of the shares of Common Stock of the Company
then issued and outstanding (the “Participation Percentage”), and (iv) the name
of each Person to whom the New Securities are proposed to be issued (each a
“Prospective Subscriber”); provided, that if the consideration to be paid by the
Prospective Subscriber for the New Securities contains non-cash consideration,
then the Participation Notice shall also specify the fair market value (as
reasonably determined by the Board) of such non-cash consideration; and

(b) an offer by the Company to issue to the Stockholder and any designee of the
Stockholder an aggregate number of New Securities equal (x) to the Participation
Percentage multiplied by (y) the aggregate number of New Securities to be
included in the issuance (the “Preemptive Rights Shares”), at the same price and
otherwise on the same terms and conditions as the issuance to each of the
Prospective Subscribers; provided, that if consideration to be paid by the
Prospective Subscriber for the New Securities contains non-cash consideration,
then such offer shall give each Stockholder the option to pay, in lieu of
delivery of such non-cash consideration, cash in the amount of the fair market
value (as reasonably determined by the Board) of such non-cash consideration.

Section 4.3 Exercise of Rights. If the Stockholder or any designee of the
Stockholder desires to accept the offer contained in the Participation Notice
(each Person who accepts the offer, a “Participant”), such Participant shall
send an irrevocable commitment (each a “Participation Commitment”) to the
Company as promptly as practicable and in any event within five (5) Business
Days after the date of delivery of the Participation Notice specifying the
number of Preemptive Rights Shares, or proportion of the aggregate number of
Preemptive Rights Shares which it desires to be issued. The total number of
Preemptive Rights Shares to be issued pursuant to all such Participation
Commitments (the “Total Participation Commitment”) shall not exceed the total
number of Preemptive Rights Shares determined pursuant to Section 4.2(b). If the
Stockholder or any designee of the Stockholder has not so accepted such

 

33



--------------------------------------------------------------------------------

offer pursuant to the foregoing sentence, it shall be deemed to have irrevocably
waived its right under this Article IV and the Company shall thereafter be free
to issue the New Securities to the Prospective Subscribers within one hundred
and eighty (180) days following the date of the Participation Notice on terms
not materially more favorable to the Prospective Subscribers than those set
forth in the Participation Notice, without any further obligation to such
Stockholder. If the Company has not completed the sale of the New Securities in
accordance with the foregoing sentence, the Company shall provide a new
Participation Notice to the Stockholder on the terms and provisions set forth in
Section 4.2.

Section 4.4 Closing of Preemptive Issuance; Stockholder Approval.

(a) The closing of an issuance pursuant to this Article IV shall take place at
such time and place as the Company shall specify by notice to each Participant,
and to the extent reasonably practicable, such notice shall be given not less
than five (5) Business Days prior to the closing of the issuance; provided, in
the event that the Company provides less than ten (10) Business Days’ notice,
the Stockholder may elect to delay the closing of such issuance with respect to
its Preemptive Rights Shares for up to fifteen (15) days. At the closing of any
issuance under this Article IV, the Company shall deliver to each Participant
originals of notes, certificates or other instruments evidencing the New
Securities issued to such Participant (to the extent certificated), in each
case, free and clear of any liens or encumbrances other than those arising under
federal or state securities Laws, with any transfer tax stamps affixed (if
applicable), against delivery by such Participant of the applicable
consideration.

(b) Notwithstanding anything else in this Article IV, the Company shall not be
required to sell to the Stockholder or Participant such portion of the New
Securities that, if issued to the Stockholder of such Participant, would:

(i) require the Company to obtain stockholder approval in respect of such
issuance under the listing rules of the NASDAQ Stock Market or any other
securities exchange or any other applicable Law (“Stockholder Approval”) unless
and until such Stockholder Approval is obtained; provided, that the Company
shall use its commercially reasonable efforts to (A) submit such matter to the
stockholders of the Company no later than the next annual meeting of the
stockholders of the Company for which the proxy statement has not been publicly
filed at the time of issuance of the applicable New Securities and (B) obtain
any necessary Stockholder Approval at such annual meeting; or

(ii) result in the Stockholder and Stockholder Affiliates, beneficially owning,
in the aggregate, shares of Common Stock in excess of the Cap.

Section 4.5 Exclusions. The preceding provisions of this Article IV shall not
apply to:

(a) any issuance of New Securities to officers, employees, directors, advisors,
contractors or consultants of the Company or any subsidiary of the Company, in
each case, in connection with their compensation, employment or provision of
services as such (including upon exercise of options or conversion of
securities);

 

34



--------------------------------------------------------------------------------

(b) any share split, pro rata dividend or distribution of New Securities made to
all holders of Common Stock or other similar corporate action;

(c) the issuance of shares of New Securities in connection with any “business
combination” (as defined in the rules and regulations promulgated by the SEC) or
otherwise in connection with bona fide acquisitions of securities or assets of
another Person, business unit, division or business, in each case, to the
sellers in such transaction as consideration therefor; and

(d) the issuance of Common Stock with respect to the exercise or conversion of
previously issued Common Stock Equivalents.

ARTICLE V

STANDSTILL

Section 5.1 Limitation on Share Acquisition and Ownership. From and after the
date of this Agreement, unless an exemption or waiver is otherwise approved in
advance in writing by a majority of the Non-Affiliated Directors, the
Stockholder shall not, and shall cause its Affiliates and its and their
respective Representatives acting on their behalf not to, until the first date
as of which, both (i) the Stockholder and Stockholder Affiliates beneficially
own, in the aggregate, less than five percent (5%) of the then-outstanding
shares of Common Stock and (ii) there are no Investor Nominees serving on the
Board (such first date, the “Fallaway Date”), directly or indirectly, acquire
(through beneficial ownership or otherwise) any Capital Stock or other
securities issued by the Company or any subsidiary thereof that derives its
value from or has voting rights in respect of (in whole or in part) any Capital
Stock of the Company or any subsidiary thereof, or any rights, options or other
derivative securities or contracts or instruments to acquire such ownership that
derives its value (in whole or in part) from such securities (whether currently,
upon lapse of time, following the satisfaction of any conditions, upon the
occurrence of any event or any combination of the foregoing); provided, however,
that notwithstanding the foregoing, (i) the foregoing shall not restrict the
issuance of Common Stock to the Stockholder and its Affiliates pursuant to the
Merger Agreement and (ii) from and after the Effective Time (after giving effect
to the issuance of Common Stock to the Stockholder and its Affiliates pursuant
to the Merger Agreement), the Stockholder may, directly or indirectly, acquire
Common Stock if, after giving effect to such acquisition, the Stockholder’s and
Stockholder Affiliates’ beneficial ownership of then-outstanding shares of
Common Stock, in the aggregate, does not exceed the Cap; provided, further, that
this Section 5.1 shall not apply with respect to acquisitions by the Stockholder
or Stockholder Affiliates from the Company pursuant to Article IV.

Section 5.2 Standstill. From and after the date of this Agreement, unless an
exemption or waiver is otherwise approved in advance in writing by a majority of
the Board (other than the Investor Nominees and the Third Party Stockholder
Nominees), each Stockholder, shall not, and shall cause its Affiliates and its
and their Representatives acting on their behalf not to, until the Fallaway
Date, directly or indirectly:

(a) engage in any “solicitation” of “proxies” (as such terms are defined under
Regulation 14A under the Exchange Act) or consents relating to the election of
Directors with

 

35



--------------------------------------------------------------------------------

respect to the Company, become a “participant” (as such term is defined under
Regulation 14A under the Exchange Act) in any solicitation seeking to elect
Directors not nominated by the Board, or agree or announce an intention to vote
with any Person undertaking a “solicitation”, or seek to advise or influence any
Person or Group with respect to the voting of any voting securities of the
Company, in each case, with respect thereto, other than (subject to Section 5.3)
with respect to the election of the Investor Nominees;

(b) deposit any voting securities of the Company in any voting trust or similar
arrangement (unless such securities remain subject to the restrictions set forth
in this Agreement);

(c) form, join, knowingly encourage the formation of or knowingly engage in
discussions relating to the formation of, or participate in a Group for the
purpose of seeking control, or influencing the control of, the Company, except
for the arrangements expressly set forth in this Agreement;

(d) make any public statement relating to seeking to control or influencing the
management, Board or policies of the Company or any of its subsidiaries other
than, in each case, through participation on the Board and the applicable
committees pursuant to Article VI (Corporate Governance) of this Agreement;
provided, that the Investor Nominees shall not be permitted to take any public
action or make any public statement in concert with the Third Party Stockholder
Nominees with respect to the Company;

(e) offer or propose to acquire or agree to acquire (or request permission to do
so), whether by joining or participating in a Group or otherwise, beneficial
ownership of voting securities, except as permitted by and in accordance with
Section 5.1 or Article IV;

(f) publicly seek or publicly request permission to do any of the foregoing,
publicly request to amend or waive any provision of Section 5.1 or this
Section 5.2 (including this clause (f)), or publicly make or publicly seek
permission to make any public announcement with respect to any of the foregoing;

(g) contest the validity or enforceability of the agreements contained in
Section 5.1 or this Section 5.2 or publicly seek a release of the restrictions
contained in Section 5.1 or this Section 5.2 (whether by legal action or
otherwise);

(h) enter into any agreement, arrangement or understanding with respect to any
of the foregoing; or

(i) knowingly encourage or knowingly facilitate others to do any of the
foregoing.

Section 5.3 Permitted Actions. The restrictions set forth in Section 5.1 and
Section 5.2 shall not apply to the Stockholder if any of the following occurs
(provided, that, in the event any matter described in any of clauses (a) through
(c) of this Section 5.3 has occurred and resulted in the restrictions imposed
under Section 5.1 or Section 5.2 ceasing to apply to the Stockholder, then, in
the event the transaction related to such matter has not occurred within six

 

36



--------------------------------------------------------------------------------

(6) months of the date on which the Stockholder was released from such
restrictions, then so long as such transaction is not being actively pursued at
such time, the restrictions set forth in Section 5.1 and Section 5.2 shall
thereafter resume and continue to apply in accordance with their terms):

(a) in the event that the Company enters into a definitive agreement with
respect to, a merger, consolidation, business combination, tender or exchange
offer, recapitalization, restructuring, sale, equity issuance, or otherwise
(i) involving the sale to an unaffiliated third party of all or substantially
all of the Company’s and its subsidiaries’ assets, taken as a whole, on a
consolidated basis or (ii) that would, if consummated, result in the
stockholders of the Company immediately prior to the consummation of such
transaction, owning less than 50% of the total outstanding voting power of the
voting securities of the Company or the surviving company (or any direct or
indirect parent entity thereof) in such transaction;

(b) in the event that a tender offer or exchange offer for an amount of Capital
Stock that represents more than 50% of the total voting power of the outstanding
voting securities of the Company is commenced by a third Person (and not
involving any breach, by the Stockholder, of Section 5.2) which tender offer or
exchange offer, if consummated, would result in a Change of Control of the
Company, and either (1) the Board recommends (by majority vote) that the
stockholders of the Company tender their shares in response to such offer or
does not recommend against the tender offer or exchange offer within ten
(10) Business Days after the commencement thereof or such longer period as shall
then be permitted under U.S. federal securities laws or (2) the Board later
publicly recommends (by majority vote) that the stockholders of the Company
tender their shares in response to such offer; or

(c) the Company makes a public announcement that is approved by the Board (by
majority vote) that it intends to consummate a Change of Control transaction;

provided, however, that the Stockholder and the Third Party Stockholder shall
not in any event be permitted to jointly make a competing proposal unless
(x) Section 5.3(b) applies and (y) a majority of the Non-Affiliated Directors
have provided their prior written consent to the cooperation in anticipation of,
and the making of, such joint competing proposal.

Section 5.4 No Stockholder and Third Party Stockholder Group.

(a) From and after the Effective Time, unless an exemption or waiver is approved
in advance in writing by a majority of the Directors (excluding the Investor
Nominees and the Third Party Stockholder Nominees), the Stockholder and its
Affiliates shall not, and shall cause their respective Representatives acting on
their behalf not to, directly or indirectly, form a Group with the Third Party
Stockholder, any Affiliate of the Third Party Stockholder or any of their
respective Representatives acting on their behalf or otherwise have any
contracts, agreements or other arrangements or understandings relating to
seeking control, or influencing the control of, the Company, except for the
arrangements expressly set forth in this Agreement.

 

37



--------------------------------------------------------------------------------

(b) The Stockholder represents and warrants, as of the date of this Agreement,
as of the Effective Time and as of each time at which the Stockholder and its
Affiliates cast or cause to be cast any votes at any annual or special meeting
of the Company’s stockholders or sign any written consent of the Company’s
stockholders, that there are and will be no contracts, agreements, arrangements
or understandings between the Stockholder, any of its Affiliates and/or their
respective Representatives acting on their behalf, on the one hand, and the
Third Party Stockholder, any of its Affiliates and/or their respective
Representatives acting on their behalf, on the other hand, relating to seeking
control, or influencing the control of, the Company, except for the arrangements
expressly set forth in this Agreement.

(c) In the event that the Stockholder, any of its Affiliates and/or their
respective Representatives acting on their behalf, on the one hand, and the
Third Party Stockholder, any of its Affiliates and/or their respective
Representatives acting on their behalf, on the other hand, has violated
Section 5.4(a) (any such violation, a “Group Formation”), from and after such
time, the Stockholder must cause all shares of Common Stock beneficially owned
by the Stockholder and the Stockholder Affiliates that are entitled to be voted
at any meeting of the stockholders of the Company to be present and voted at
such meeting, and shall cause such shares to be voted in accordance with the
direction of the vote of a majority of the Directors (excluding the Investor
Nominees and the Third Party Stockholder Nominees) (the “Directed Voting”). The
Board shall have the right to determine (by the vote of a majority of the
Directors (excluding the Investor Nominees and the Third Party Stockholder
Nominees)) whether a Group Formation has occurred, provided that prior to making
a determination that a Group Formation has occurred, the Board must (i) provide
written notice to the Stockholder of its belief that a Group Formation has
occurred and a reasonably detailed explanation for such belief, (ii) provide the
Stockholder with a period of ten (10) Business Days within which to respond to
the Board’s belief that a Group Formation has occurred and (iii) consider in
good faith any responses provided by the Stockholder pursuant to the foregoing
clause (ii). The Directed Voting shall terminate in the event that the Board
determines (by the vote of a majority of the Directors (excluding the Investor
Nominees and the Third Party Stockholder Nominees))(taking into consideration in
good faith any responses provided by the Stockholder pursuant to clause (iii) of
the previous sentence) that the Group Formation has ceased; provided, however,
that the Directed Voting shall be reinstated, subject to the provisions set
forth in this Section 5.4(c), in the event that such Group Formation has been
reinstated or in the event of a new Group Formation. The parties agree that in
the event of a Group Formation, the Company shall be entitled to Directed Voting
in addition to any other remedy to which it is entitled at law or in equity.

(d) The provisions in this Section 5.4 shall terminate at the earlier to occur
of (i) the Stockholder and the Stockholder Affiliates beneficially own, in the
aggregate, less than five percent (5%) of the outstanding shares of Common Stock
and (ii) the Third Party Stockholder and any Affiliate of the Third Party
Stockholder that beneficially owns Shares or other Capital Stock beneficially
own, in the aggregate, less than five percent (5%) of the outstanding shares of
Common Stock.

Section 5.5 Limitations. Notwithstanding anything to the contrary herein,
nothing in this Article V shall restrict the ability of any director of the
Board from exercising

 

38



--------------------------------------------------------------------------------

such Person’s fiduciary duties to the Company or the ability of the Stockholder,
its Affiliates or any Representative from having private discussions with the
Board or senior management of the Company.

ARTICLE VI

CORPORATE GOVERNANCE

Section 6.1 Size and Composition of the Board. From and after the Effective Time
until the first date at which the Stockholder and Stockholder Affiliates cease
to beneficially own, in the aggregate, at least five percent (5%) of the
outstanding shares of Common Stock, the Board shall be comprised of ten
(10) Directors, provided, that from and after the second annual meeting of the
stockholders of the Company following the Closing Date (the “Second Annual
Meeting”), the Board shall be comprised of nine (9) Directors. On the Closing
Date, the Board shall consist of (i) Michael Bell, (ii) Alistair Macdonald,
(iii) four (4) incumbent Directors (other than Alistair Macdonald) selected by
the Board prior to the Closing Date (the “Continuing Directors”), (iv) two
(2) Directors appointed by the Third Party Stockholder and (v) the two (2)
individuals set forth below, who are designated by the Stockholder to be its
nominees pursuant this Article VI (any such person so designated for nomination
by the Stockholder pursuant to this Article VI, an “Investor Nominee”) and
approved by the Company and the Governance Committee in accordance with
Section 6.4, and who shall be appointed to the Board to serve as Directors in
the class of Directors and the committee(s) of the Board, in each case, as
identified below:

 

Name of Director

 

Class of Directors

 

Board Committee(s)

Tom Allen   Class I   Governance Committee John Maldonado   Class II  
Compensation Committee

Section 6.2 Investor Nominees.

(a) From and after the Effective Time until the first date at which the
Stockholder and Stockholder Affiliates cease to beneficially own, in the
aggregate, at least five percent (5%) of the outstanding shares of Common Stock,
the Stockholder shall have the right to designate for nomination to the Board:

(i) if the Stockholder and Stockholder Affiliates beneficially own, in the
aggregate, at least sixteen and a half percent (16.5%) of the then-outstanding
shares of Common Stock, two (2) Investor Nominees (both of which must be
Qualifying Nominees); or

(ii) if the Stockholder and Stockholder Affiliates beneficially own, in the
aggregate, at least five percent (5%) but less than sixteen and a half percent
(16.5%) of the then-outstanding shares of Common Stock, one (1) Investor Nominee
(which Investor Nominee must be a Qualifying Nominee).

 

39



--------------------------------------------------------------------------------

(b) From and after the first date at which the Stockholder and Stockholder
Affiliates cease to beneficially own, in the aggregate, at least five percent
(5%) of the outstanding shares of Common Stock, (i) the Stockholder shall not
have the right to designate any Investor Nominees to the Board pursuant to this
Section 6.2 and (ii) the Company shall not be obligated to nominate any Investor
Nominees to the Board pursuant to this Section 6.2. For the avoidance of doubt,
following the termination of the Stockholder’s right to designate any Investor
Nominees to the Board pursuant to the foregoing sentence, such right of
designation shall not be reinstated in the event that after such occurrence the
Stockholder and Stockholder Affiliates beneficially own, in the aggregate five
percent (5%) or more of the outstanding shares of Common Stock.

Section 6.3 Election of Investor Nominees to the Board.

(a) In the event that an Investor Nominee must stand for an election of the
Board in connection with any annual or special meeting of stockholders of the
Company at which Directors are to be elected (each annual or special meeting, an
“Election Meeting”), the Company shall give written notice (x) with respect to
an annual meeting, no earlier than ninety (90) days prior to the anniversary of
the Company’s prior annual meeting or (y) with respect to a special meeting, no
earlier than ninety (90) days prior to the date of such meeting, to the
Stockholder to request that the Stockholder nominate each Investor Nominee, and
the Stockholder shall give written notice to the Company of each Investor
Nominee no later than thirty days (30) after receiving such notice; provided,
that if the Stockholder fails to give such notice in a timely manner, then the
Stockholder shall be deemed to have nominated the incumbent Investor Nominees
elected to the Board (unless the number of incumbent Investor Nominees elected
to the Board is more than the number of incumbent Investor Nominees that the
Stockholder is entitled to designate pursuant to this Agreement, in which case
the Company shall determine which incumbent Investor Nominee elected to the
Board shall be nominated unless otherwise notified by the Stockholder prior to
such determination by the Company).

(b) In connection with any Election Meeting in which an Investor Nominee stands
for election to the Board (or in the event that the Stockholder is permitted to
designate a Replacement pursuant to Section 6.4), the Stockholder shall take all
necessary action to cause its Investor Nominees to consent to such reference and
background checks and to provide such information (including information
necessary to determine any disclosure obligations of the Company) as the Board
or the Governance Committee may reasonably request in connection with the
Company’s disclosure obligations or in connection with the Company’s legal,
regulatory or stock exchange requirements, which requests shall be of the same
type as the Company requests of all other nominees to the Board.

(c) Subject to the provisions set forth in this Article VI, the Company shall
use commercially reasonable efforts to cause any Investor Nominees to be
appointed or elected to the Board. To the extent that an Investor Nominee must
stand for an election of the Board in connection with an Election Meeting,
subject to applicable requirements or qualifications under applicable Law or
applicable stock exchange rules, the Company agrees to (i) nominate and
recommend that the holders of Capital Stock of the Company who are entitled to
vote at such Election Meeting vote in favor of the election of such Investor
Nominee, (ii) support the Investor

 

40



--------------------------------------------------------------------------------

Nominee for election in a manner no less rigorous and favorable than the manner
in which the Company supports its other nominees and (iii) otherwise use its
commercially reasonable efforts to cause the election of the Investor Nominee to
the Board at each Election Meeting.

(d) Notwithstanding anything to the contrary in this Agreement, none of the
Governance Committee, the Company or the Board shall be under any obligation to
nominate or recommend a proposed Investor Nominee if the Governance Committee
determines (by majority vote) in good faith that such proposed Investor Nominee
is not a Qualifying Nominee.

Section 6.4 Qualification and Replacement of Investor Nominees.

(a) Each Investor Nominee shall, at the time of nomination and at all times
thereafter until such individual’s service on the Board ceases, be a Qualifying
Nominee. If the Governance Committee determines in good faith that an Investor
Nominee elected to the Board has ceased to be a Qualifying Nominee, the
Stockholder shall promptly deliver (i) to the Investor Nominee, a notice of
effectiveness (subject to acceptance by the Board) of such Investor Nominee’s
previously executed resignation from the Board and (ii) to the Company, (A) the
previously executed resignation of the Investor Nominee elected to the Board and
(B) a copy of the notice of effectiveness delivered to the Investor Nominee as
described in the foregoing clause (i). In the event that NASDAQ expressly
informs the Company that an Investor Nominee is not independent under applicable
NASDAQ rules, such Investor Nominee shall cease to be a Qualifying Nominee and
the Governance Committee shall be permitted to determine that such Investor
Nominee is no longer a Qualifying Nominee and shall be deemed to have acted in
good faith in connection therewith. Notwithstanding anything set forth to the
contrary in the Charter or the Bylaws, if an Investor Nominee shall cease for
any reason to serve as a Director (including by death, disability, retirement,
resignation or removal of such Investor Nominee but excluding a resignation of
such Investor Nominee pursuant to Section 6.11(b)), the Stockholder shall have
the exclusive right to designate a replacement for such Investor Nominee (a
“Replacement”) to the Governance Committee for its determination in good faith
that such Replacement qualifies as a Qualifying Nominee. If the Governance
Committee determines that such Replacement qualifies as a Qualifying Nominee,
the Company shall promptly take all action within its control necessary to
satisfy the requirements under this Article VI with respect to such Replacement
(who shall serve in the same class of Directors as the Investor Nominee for
which such Person serves as a Replacement), including by causing the appointment
of such Replacement to the Board to fill any such vacancy. If any such
Replacement is not determined by the Governance Committee to be a Qualifying
Nominee, the Stockholder shall be entitled to continue designating a Replacement
until such proposed designee is determined by the Governance Committee to
qualify as a Qualifying Nominee. The Company shall not fill the vacancy on the
Board during any period in which the appointment of an Investor Nominee is
pending without the prior written consent of the Stockholder.

Section 6.5 Continuing Directors; Replacement of Directors.

(a) Each Continuing Director shall, at the time of nomination and at all times
thereafter until such individual’s service on the Board ceases, be a Qualifying
Nominee. From and after the Effective Time, until such time as a Continuing
Director shall cease for any reason to

 

41



--------------------------------------------------------------------------------

serve as a Director (including by death, disability, retirement, resignation or
removal of such Continuing Director), the Company shall use commercially
reasonable efforts to cause such Continuing Director to be reelected to the
Board at any Election Meeting in which such Continuing Director stands for
election to the Board.

(b) Notwithstanding anything set forth to the contrary in the Charter or the
Bylaws, except as expressly set forth in this Agreement or the Third Party
Stockholder Agreement, in the event that a Director shall cease for any reason
to serve as a Director, the Governance Committee shall have the right to
nominate (by majority vote) a replacement to fill any such vacancy on the Board,
which replacement must not be an Affiliate of the Stockholder or the Third Party
Stockholder (unless otherwise approved by the Non-Affiliated Directors) and must
be approved by the Board (acting by majority vote), and the Company agrees to
take all requisite action to cause such replacement to be appointed or elected
to fill such vacancy; provided, that the Governance Committee shall not have the
right to nominate a replacement unless and until the Governance Committee is
comprised of at least two (2) Non-Affiliated Directors. If at the time of the
occurrence of a vacancy described in the previous sentence, the Governance
Committee is not comprised of at least two (2) Non-Affiliated Directors, then
the Board (by majority vote) shall appoint a sufficient number of Non-Affiliated
Directors to the Governance Committee and, if a sufficient number of
Non-Affiliated Directors are unavailable to serve on the Governance Committee,
the Board (acting by majority vote) shall have the right to nominate and appoint
a replacement to fill any such vacancy.

Section 6.6 Committees.

(a) For so long as the Stockholder shall have the right to designate two (2)
Investor Nominees for nomination to the Board pursuant to Section 6.2(a)(i), the
committees of the Board and composition thereof shall be as set forth below:

 

Committee

 

Composition

 

Chairperson Appointment

 

Governance

Committee

 

 

•   Two (2) Non-Affiliated Directors (selected by a majority vote of the
Non-Affiliated Directors);

 

•   One (1) Investor Nominee (selected by the Stockholder); and

 

•   One (1) Third Party Stockholder Nominee (selected by the Third Party
Stockholder), subject to the Third Party Stockholder’s right to such committee
representation under the Third Party Stockholder Agreement.

 

 

•   Chair to be selected by the majority vote of the Investor Nominees and Third
Party Stockholder Nominees serving on the Board (voting as a single group).

 

Compensation

Committee

 

 

•   Two (2) Non-Affiliated Directors (selected by a majority vote of the
Non-Affiliated Directors);

 

•   One (1) Investor Nominee (selected by the Stockholder); and

 

•   One (1) Third Party Stockholder Nominee (selected by the Third Party
Stockholder), subject to the Third Party Stockholder’s right to such committee
representation under the Third Party Stockholder Agreement.

 

 

•   Chair to be selected by a majority vote of the Non-Affiliated Directors.

 

Audit Committee

 

 

•   Three (3) Directors who meet the applicable requirements under SEC and stock
exchange rules (selected by a majority vote of the Board).

 

 

•   Chair to be selected by a majority vote of the Board.

 

42



--------------------------------------------------------------------------------

(b) For so long as the Stockholder shall have the right to designate only
one (1), Investor Nominee for nomination to the Board pursuant to
Section 6.2(a)(ii), the committees of the Board and composition thereof shall be
as set forth below:

 

Committee

 

Composition

 

Chairperson Appointment

 

Governance

Committee

 

 

•   Two (2) Non-Affiliated Directors (selected by a majority vote of the
Non-Affiliated Directors);

 

•   One (1) Investor Nominee (selected by the Stockholder), so long as an
Investor Nominee is not also serving on the Compensation Committee; and

 

•   One (1) Third Party Stockholder Nominee (selected by the Third Party
Stockholder), subject to the Third Party Stockholder’s right to such committee
representation under the Third Party Stockholder Agreement.

 

 

•   Chair to be selected by the majority vote of the Investor Nominees and Third
Party Stockholder Nominees serving on the Board (voting as a single group);
provided that if the Third Party Stockholder does not have the right to
designate at least two (2) Third Party Stockholder Nominees for nomination to
the Board pursuant to the Third Party Stockholder Agreement, then the chair
shall be selected by a majority vote of the Board.

 

Compensation

Committee

 

 

•   Two (2) Non-Affiliated Directors (selected by a majority vote of the
Non-Affiliated Directors);

 

•   One (1) Investor Nominee (selected by the Stockholder), so long as an
Investor Nominee is not also serving on the Governance Committee; and

 

•   One (1) Third Party Stockholder Nominee (selected by the Third Party
Stockholder), subject to the Third Party Stockholder’s right to such committee
representation under the Third Party Stockholder Agreement.

 

 

•   Chair to be selected by a majority vote of the Non-Affiliated Directors.

 

Audit

Committee

 

 

•   Three (3) Directors who meet the applicable requirements under SEC and stock
exchange rules (selected by a majority vote of the Board).

 

 

•   Chair to be selected by a majority vote of the Board.

(c) Notwithstanding the foregoing, the Third Party Stockholder’s right to
designate Third Party Stockholder Nominees to serve on any committees as
described in this Section 6.6 may be reduced, eliminated or otherwise modified
pursuant to the terms of the Third Party Stockholder Agreement.

(d) The Company agrees to take all requisite action to cause the persons
designated pursuant to the foregoing provisions of this Section 6.6 to be duly
appointed to the positions for which they were so designated.

 

43



--------------------------------------------------------------------------------

Section 6.7 Proxy or Information Statement. Within a reasonable time prior to
the filing with the SEC of the Company’s proxy statement or information
statement with respect to any Election Meeting, the Company shall, to the extent
the Stockholder is then entitled to representation on the Board in accordance
with this Agreement, provide the Stockholder with the opportunity to review and
comment on the information contained in such proxy or information statement
applicable to such Investor Nominees and shall take into account all reasonable
comments from the Stockholder.

Section 6.8 Executive Chairperson of the Board. From and after the Effective
Time until the Second Annual Meeting, (i) the Executive Chairperson of the Board
shall be Michael Bell and (ii) removal of the Executive Chairperson of the Board
from the role as such shall require the affirmative vote of a majority of the
Board (other than the Executive Chairperson). If prior to the Second Annual
Meeting Michael Bell shall cease for any reason to serve as a Director of the
Board (including by death, disability, retirement, resignation or removal), the
Investor Nominees, together with the Third Party Stockholder Nominees, shall
have the right by majority vote to designate for nomination to the Board an
individual that will serve as Executive Chairperson; provided, that such
individual (and any replacement thereafter) shall be a Qualifying Nominee. From
and after the Second Annual Meeting, the Board shall be comprised of nine
(9) Directors and the Board, by the affirmative vote of a majority of the Board,
shall appoint a member of the Company’s Board to serve as Chairperson of the
Board.

Section 6.9 Lead Independent Director. From and after the Effective Time until
the Second Annual Meeting, (i) the Lead Independent Director shall be an
independent Director, within the meaning of the stock exchange rules, approved
by a majority vote of the Non-Affiliated Directors and (ii) removal of the Lead
Independent Director from the role as such shall require the affirmative vote of
a majority of the Board (other than the Lead Independent Director). If prior to
the Second Annual Meeting the Lead Independent Director (or any replacement
thereof) shall cease for any reason to serve as a Director of the Board
(including by death, disability, retirement, resignation or removal), the
Non-Affiliated Directors shall have the right to approve (by majority vote) a
replacement Lead Independent Director, which replacement the Company agrees to
cause to be duly appointed as such. From and after the Second Annual Meeting,
the Board shall have the right to determine by majority vote whether to have a
Lead Independent Director and, if the Board so determines, the Lead Independent
Director shall be selected or appointed (as applicable) by a majority vote of
the Board. The powers and duties of the Lead Independent Director will be as set
forth on Schedule B, in addition to any additional powers and duties as the
Board (acting by majority vote) may determine from time to time.

Section 6.10 Chief Executive Officer. From and after the Effective Time, (i) the
Chief Executive Officer of the Company shall be Alistair Macdonald and
(ii) removal or replacement of the Chief Executive Officer from the role as such
shall require the affirmative vote of a majority of the Board (other than the
Chief Executive Officer). The Parties agree that the Company’s Chief Executive
Officer shall be nominated for election as a Director of the

 

44



--------------------------------------------------------------------------------

Company and shall be nominated for re-election each time the Chief Executive
Officer Board position is set to expire at the next annual meeting of
stockholders of the Company. If the Chief Executive Officer shall cease for any
reason to serve as Chief Executive Officer and Director (including by death,
disability, retirement, resignation or removal), the resulting vacancy created
on the Board shall be filled by the successor Chief Executive Officer (which
successor Director must be a Qualifying Nominee).

Section 6.11 Resignation; Removal.

(a) The Stockholder shall have right at any time and from time to time to cause
any Investor Nominee elected to the Board to promptly tender his or her
resignation from the Board and any committee of the Board on which he or she
then serves by delivering (i) to the Investor Nominee, a notice of effectiveness
(subject to acceptance by the Board) of such Investor Nominee’s previously
executed resignation from the Board and (ii) to the Company, (A) the previously
executed resignation of the Investor Nominee elected to the Board and (B) a copy
of the notice of effectiveness delivered to the Investor Nominee as described in
the foregoing clause (i).

(b) If the Stockholder no longer has the right to designate the number of
Investor Nominees then serving on the Board or any committee of the Board
pursuant to the terms of this Article VI, the Stockholder shall cause the
applicable number of Investor Nominees to promptly tender their resignation from
the Board and any committee of the Board on which they serve by delivering
(i) to the Investor Nominee, a notice of effectiveness (subject to acceptance by
the Board) of such Investor Nominee’s previously executed resignation from the
Board and (ii) to the Company, (A) the previously executed resignation of the
Investor Nominee elected to the Board and (B) a copy of the notice of
effectiveness delivered to the Investor Nominee as described in the foregoing
clause (i) and, if the Board accepts such resignation(s), the resulting vacancy
or vacancies shall be filled by the Board.

Section 6.12 Rights of the Investor Nominees.

(a) The Company shall notify each Investor Nominee, at the same time and in the
same manner as such notification is delivered to the other members of the Board,
of all regular meetings and special meetings of the Board and of all regular and
special meetings of any committee of the Board of which such Investor Nominee is
a member. The Company and the Board shall provide each Investor Nominee with
copies of all notices, minutes, consents and other material that it provides to
all other members of the Board concurrently as such materials are provided to
the other members.

(b) Each Investor Nominee shall be entitled to the same directors’ and officers’
insurance coverage as the other Directors and the same indemnification from the
Company as such other Directors, in each case, effective no later than the date
on which such Investor Nominee joins the Board. If the Company enters into
indemnification agreements with its Directors generally, the Company will enter
into an indemnification agreement with each Investor Nominee in the same form
and substance as the other Directors.

 

45



--------------------------------------------------------------------------------

Section 6.13 No Duty for Corporate Opportunities. Notwithstanding anything to
the contrary in this Agreement or in any policy or code of the Company, the
Company, on behalf of itself and its subsidiaries, (a) acknowledges and affirms
that the Stockholder and its Affiliates, employees, directors, partners and
members, including any Investor Nominee (the “Investor Group”), (i) have
participated (directly or indirectly) and will continue to participate (directly
or indirectly) in private equity, venture capital and other direct investments
in corporations, joint ventures, limited liability companies and other entities
(“Other Investments”), including Other Investments engaged in various aspects of
businesses similar to those engaged in by the Company and its subsidiaries that
may, are or will be competitive with the Company’s or any of its subsidiaries’
businesses or that could be suitable for the Company’s or any of its
subsidiaries’ interests, (ii) have interests in, participate with, aid and
maintain seats on the board of directors or similar governing bodies of, Other
Investments, (iii) may develop or become aware of business opportunities for
Other Investments and (iv) may or will, as a result of matters referred to in
this Agreement, the nature of the Investor Group’s businesses and other factors,
have conflicts of interest or potential conflicts of interest, (b) hereby
renounces and disclaims any interest or expectancy in any business opportunity
(including any Other Investments) or any other opportunities, in each case, that
may arise in connection with the circumstances described in the foregoing
clauses (i) – (iv) (collectively, the “Renounced Business Opportunities”),
(c) acknowledges and affirms that no member of the Investor Group shall have any
obligation to communicate or offer any Renounced Business Opportunity to the
Company or any of its subsidiaries, and any member of the Investor Group may
pursue a Renounced Business Opportunity, and (d) acknowledges and affirms that
any of the activities set forth in this Section 6.13 shall not be considered a
violation of any policies and codes of the Company. Notwithstanding the
foregoing, the Company does not renounce its interest in, and an Investor
Nominee shall have an obligation to communicate to the Board, any business
opportunity of which such Investor Nominee first became aware in his or her
capacity as a Director.

ARTICLE VII

VOTING; PRIOR AGREEMENT

Section 7.1 Voting. From the Effective Time and until the first date on which
the Stockholder and Stockholder Affiliates cease to beneficially own, in the
aggregate, at least five percent (5%) of the outstanding shares of Common Stock,
solely with respect to any matter relating to (i) the election or removal of
Directors to or from the Board and (ii) the effectuation of the provisions of
this Agreement, the Stockholder shall (A) attend, in person or by proxy, all
meetings of the stockholders of the Company and shall vote, or cause to be
voted, all shares of Capital Stock held by the Stockholder and the Stockholder
Affiliates, and (B) shall deliver (or cause to be delivered) written consents
for all the shares of Capital Stock beneficially owned by the Stockholder and
the Stockholder Affiliates on any matter submitted for the written consent of
the stockholders of the Company, in each case, in such manner as recommended by
the Board.

Section 7.2 Prior Merger Agreement. The Company hereby acknowledges and agrees
on behalf of itself, its successors and assigns, and its subsidiaries that
(i) Section 9.2 (or any other provisions or definitions that relate thereto) of
the Prior Merger Agreement shall not be amended, modified, waived, terminated or
supplemented in any manner without the prior written

 

46



--------------------------------------------------------------------------------

consent of the Stockholder and (ii) all other provisions of the Prior Merger
Agreement shall not be amended, modified, waived, terminated or supplemented in
any manner that would adversely affect the rights of the Company Holder under
the Prior Merger Agreement without the prior written consent of the Stockholder.

ARTICLE VIII

INFORMATION RIGHTS

Section 8.1 Financial and Business Information.

(a) From the Effective Time until the last date on which a Stockholder that is
structured as a venture capital operating company (any such Stockholder, a
“VCOC”) owns any direct or indirect interest in the Company, the Company shall,
and shall cause each of its subsidiaries to (i) give the Stockholder and its
respective counsel, financial advisors, auditors and other authorized
representatives, upon reasonable request, reasonable access during normal
business hours to the offices, properties, books and records of the Company and
its subsidiaries on reasonable notice (provided that such access shall not
unreasonably interfere with the operation of the business of the Company and its
subsidiaries in the ordinary course) and (ii) furnish the Stockholder and its
respective representatives such financial and operating data and other
information relating to the Company or any of its subsidiaries, in each case, as
such Stockholder may reasonably request in connection with the preparation and
review of its financial statements, financial reporting, tax reporting and
securities filings; provided, that the Company may restrict the foregoing access
and the disclosure of information pursuant to this Section 8.1 to the extent
that (A) in the reasonable good faith judgment of the Company, any applicable
Law requires the Company or its subsidiaries to restrict or prohibit access to
any such properties or information, (B) in the reasonable good faith judgment of
the Company, the information is subject to confidentiality obligations to a
third party, (C) disclosure of any such information or document would reasonably
be expected to result in the loss of attorney-client privilege or (D) in the
reasonable good faith judgment of the Company, disclosure of any such
information or document would reasonably be expected to compromise the Company’s
competitive position or make available sensitive commercial information to a
competitor of the Company; provided, that in the circumstances described in each
of the foregoing clauses (A) through (D), the Parties will use commercially
reasonable efforts to make, to the extent practicable, reasonable and
appropriate substitute disclosure arrangements in a manner that is consistent
with clauses (A) through (D).

(b) In addition, for so long as the VCOC owns any direct or indirect interest in
the Company, it shall have the right, upon reasonable request, to (i) meet and
consult with the senior executive management team and other appropriate officers
of the Company and its subsidiaries periodically to review the Company’s and
subsidiaries’ progress in achieving its plans and provide consultation and
advice with respect to the same and (ii) inspect the books and records of the
Company and its subsidiaries and the facilities of the Company and its
subsidiaries, and to request and receive reasonable information regarding the
Company’s and its subsidiaries’ financial condition and operations. Further, to
the extent consistent with applicable Law (and with respect to events which
require public disclosure, only following the Company’s public disclosure
thereof through applicable securities law filings or otherwise), the Company

 

47



--------------------------------------------------------------------------------

shall inform the VCOC or its designated representative in advance with respect
to any significant corporate actions, including, without limitation,
extraordinary dividends, mergers, acquisitions or dispositions of assets,
issuances of significant amounts of debt or equity and material amendments to
the Charter or Bylaws or any of the Company’s subsidiaries, and shall provide
the VCOC or its designated representative with the right to consult with and
advise the Company and its subsidiaries with respect to such actions. The
Company agrees to consider, in good faith, the recommendations of the VCOC or
its designated representative in connection with the matters on which it is
consulted as described above, recognizing that the ultimate discretion with
respect to all such matters shall be retained by the Company.

ARTICLE IX

TERMINATION

Section 9.1 Termination. This Agreement, other than Article III, Article V and
Article XII, shall terminate upon the earlier of (a) the first date on which the
Stockholder and Stockholder Affiliates cease to beneficially own, in the
aggregate, at least five percent (5%) of the outstanding shares of Common Stock
and (b) the mutual written agreement of the Stockholder and the Company. The
provisions of Article III and Article XII shall terminate upon the earlier of
(i) the time when there are no longer any Registrable Securities and (ii) the
mutual written agreement of the Stockholder and the Company. The provisions of
Article V shall survive the termination of this Agreement until the Fallaway
Date. Promptly following the occurrence of the condition to termination set
forth in clause (a) of the first sentence of this Section 9.1, the Stockholder
shall execute a notice in the form attached hereto as Exhibit B, certifying that
such condition to termination has occurred (unless the Stockholder has filed a
Schedule 13D with the SEC reflecting the same, which shall be deemed notice
thereof); provided, however that any such notice shall not be a condition to
such termination. For the avoidance of doubt, in the event that the Merger
Agreement is terminated pursuant to Article VII thereof, this Agreement shall
become void and of no effect with no liability to any Person on the part of any
Party (or of any of its representatives or Affiliates).

Section 9.2 Effect of Termination; Survival. In the event of any termination of
any provision of this Agreement pursuant to Section 9.1, such provision of this
Agreement shall be terminated, and there shall be no further liability or
obligation under such provision on the part of any Party, other than
Section 3.9, this Section 9.2 and Article XII, which provisions shall survive
any termination; provided, that nothing contained in this Agreement (including
this Section 9.2) shall relieve a Party from liability for any breach of any of
its representations, warranties, covenants or agreements set forth in this
Agreement to the extent occurring prior to such termination.

ARTICLE X

REPRESENTATIONS OF THE STOCKHOLDER

The Stockholder hereby represents and warrants to the Company as follows:

Section 10.1 Organization; Authorization. The Stockholder is duly organized,
validly existing and in good standing (with respect to jurisdictions that
recognize such concept or

 

48



--------------------------------------------------------------------------------

equivalent) under the Laws of the jurisdiction of its organization. The
Stockholder has all requisite corporate or other organizational capacity, power
and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement. The execution and delivery of this Agreement
and the Stockholder’s performance of its obligations under this Agreement have
been duly authorized by all necessary corporate or other organizational action
on the part of the Stockholder and no other corporate or other organizational
action on the part of the Stockholder is necessary to authorize the execution
and delivery of this Agreement or for the Stockholder to perform its obligations
under this Agreement. No approval by any holder of the Stockholder’s equity,
membership or other interests is necessary to approve this Agreement. This
Agreement has been duly executed and delivered by or on behalf of the
Stockholder and, assuming the due authorization, execution and delivery of this
Agreement by the Company, this Agreement constitutes a legal, valid and binding
obligation of the Stockholder, enforceable against the Stockholder in accordance
with its terms, except to the extent that enforcement may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and by general
equitable principles (whether considered in a proceeding in equity or at law).

Section 10.2 Governmental Filings; No Violations; Certain Contracts.

(a) No consent, approval, order or authorization of, or registration,
declaration or filing with or notice to, any Governmental Entity is required to
be obtained or made by the Stockholder in connection with the execution and
delivery of this Agreement, except for (i) as required under the HSR Act or
under any other applicable antitrust Law, (ii) such filings and reports as may
be required pursuant to the applicable requirements of the Securities Act, the
Exchange Act, and any other applicable state or federal securities, takeover and
“blue sky” laws and (iii) any filings and approvals required under the rules and
regulations of NASDAQ. Such consents, authorizations, filings, approvals and
registrations which, if not obtained or made, are not reasonably likely to
prevent, materially delay or materially impair the performance of the
Stockholder’s obligations under this Agreement.

(b) The execution and delivery by the Stockholder of this Agreement does not,
and the compliance with the provisions hereof will not, result in any loss, or
suspension, limitation or impairment of any right of the Stockholder to own or
use any assets required for the conduct of its business or conflict with, or
result in any violation or breach of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of, or result in,
termination, cancellation, modification or acceleration of any obligation or to
the loss of a material benefit under, or result in the creation of any Lien in
or upon any of the properties, assets or rights of the Stockholder under, or
give rise to any increased, additional, accelerated or guaranteed rights or
entitlements under, or require any consent, waiver or approval of any Person
pursuant to, any provision of (A) the organizational documents of the
Stockholder, (B) any Contract to which the Stockholder is a party or by which
the Stockholder or any of its properties or assets may be bound or (C) any Law
or any rule or regulation of the NASDAQ applicable to the Stockholder or by
which the Stockholder or any of its properties or assets may be bound.

Section 10.3 Litigation. There are no Actions pending or threatened against the
Stockholder that seek to enjoin, or are reasonably likely to have the effect of
preventing, making

 

49



--------------------------------------------------------------------------------

illegal or otherwise interfering with, the performance of the Stockholder’s
obligations under this Agreement, except as would not, individually or in the
aggregate, be reasonably expected to prevent or materially delay the ability of
the Stockholder to perform the Stockholder’s obligations under this Agreement or
to consummate the transactions contemplated hereby.

Section 10.4 Ownership. As of the date hereof and as of the Effective Time,
neither the Stockholder nor any of its Affiliates beneficially own any
securities of the Company other than, as of the Effective Time, the shares of
Common Stock issued in the Merger.

Section 10.5 Reliance. The Stockholder understands and acknowledges that the
Company is entering into the Merger Agreement in reliance upon the Stockholder’s
execution, delivery and performance of this Agreement.

Section 10.6 Finder’s Fees. Other than Credit Suisse Securities (USA) LLC, no
agent, broker, investment banker, finder or other intermediary is or will be
entitled to any fee or commission or reimbursement of expenses from the Company
or any of its Affiliates in respect of this Agreement based upon any arrangement
or agreement made by or on behalf of the Stockholder.

ARTICLE XI

REPRESENTATIONS OF THE COMPANY

The Company hereby represents and warrants to the Stockholder as follows:

Section 11.1 Organization, Good Standing. The Company is an entity duly
organized, validly existing and in good standing (with respect to jurisdictions
that recognize such concept or equivalent) under the Laws of the jurisdiction of
its organization.

Section 11.2 Corporate Authority. The Company has all requisite corporate power
and authority to execute and deliver and perform its obligations under this
Agreement. The execution, delivery and performance of this Agreement and the
Company’s performance of its obligations under this Agreement have been duly
authorized by all necessary corporate action on the part of the Company and no
other corporate proceedings on the part of the Company are necessary to
authorize the execution and delivery of this Agreement or for the Company to
perform its obligations under this Agreement. This Agreement has been duly
executed and delivered by the Company and, assuming due execution and delivery
by the Stockholder, constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms (except to the
extent that enforceability may be limited by the Bankruptcy and Equity
Exception).

Section 11.3 Governmental Filings; No Violations; Certain Contracts.

(a) No consent, approval, order or authorization of, or registration,
declaration or filing with or notice to, any Governmental Entity is required to
be obtained or made by the Company in connection with the execution and delivery
of this Agreement, except for (i) as required under the HSR Act or under any
other applicable antitrust Law, (ii) such filings and reports as may be required
pursuant to the applicable requirements of the Securities Act, the

 

50



--------------------------------------------------------------------------------

Exchange Act, and any other applicable state or federal securities, takeover and
“blue sky” laws and (iii) any filings and approvals required under the rules and
regulations of NASDAQ. Such consents, authorizations, filings, approvals and
registrations which, if not obtained or made, are not reasonably likely to
prevent, materially delay or materially impair the performance of the Company’s
obligations under this Agreement.

(b) The execution and delivery by the Company of this Agreement does not, and
the compliance with the provisions hereof will not, result in any loss, or
suspension, limitation or impairment of any right of the Company to own or use
any assets required for the conduct of its business or conflict with, or result
in any violation or breach of, or default (with or without notice or lapse of
time, or both) under, or give rise to a right of, or result in, termination,
cancellation, modification or acceleration of any obligation or to the loss of a
material benefit under, or result in the creation of any Lien in or upon any of
the properties, assets or rights of the Company under, or give rise to any
increased, additional, accelerated or guaranteed rights or entitlements under,
or require any consent, waiver or approval of any Person pursuant to, any
provision of (A) the organizational documents of the Company, (B) any Contract
to which the Company is a party or by which the Company or any of its properties
or assets may be bound or (C) any Law or any rule or regulation of the NASDAQ
applicable to the Company or by which the Stockholder or any of its properties
or assets may be bound.

ARTICLE XII

GENERAL PROVISIONS

Section 12.1 Confidential Information. The Stockholder and each Stockholder
Affiliate shall hold, in strict confidence, and shall not disclose to any
Person, unless and to the extent disclosure is required by judicial or
administrative process or by other requirement of Law or the applicable
requirements of any regulatory agency or relevant stock exchange, all non-public
records, books, contracts, instruments, computer data and other data and
information (collectively, “Confidential Information”) concerning the Company
and its subsidiaries furnished to it by Company or its Representatives pursuant
to this Agreement (except (a) to the extent such Confidential Information can be
shown to have been (i) previously known by the Stockholder or such Stockholder
Affiliate on a non-confidential basis, (ii) in the public domain through no
breach by the Stockholder or any Stockholder Affiliate of any of the
confidentiality obligations to the Company, (iii) later acquired by the
Stockholder or such Stockholder Affiliate from other sources not known by the
Stockholder or such Stockholder Affiliate, after reasonable inquiry, to be
subject to a duty of confidentiality with respect to such Confidential
Information, and (b) Confidential Information may be disclosed by the
Stockholder or such Stockholder Affiliate to its officers, directors, employees,
partners, accountants, members, equityholders, lawyers or other professional
advisors to the extent any such Person needs to know such information in
connection with (i) the management of the investment of the Stockholder and the
Stockholder Affiliates in the Company or (ii) any offerings under Article III);
provided, that the Stockholder or such Stockholder Affiliate informs any such
Person that such information is confidential. If disclosure is required by
judicial or administrative process or by any other requirement of Law, the
Stockholder shall provide the Company with prompt written notice to the extent
permissible by Law, together with a copy of any material proposed to be
disclosed, so that the Company may (a) seek, at the Company’s expense, an
appropriate protective order or other appropriate relief

 

51



--------------------------------------------------------------------------------

(and the Stockholder and the Stockholder Affiliates shall reasonably cooperate
with the Company, at the Company’s expense, to obtain such order or relief), or
(b) if the Company so elects, waive compliance with the provisions of this
Section 12.1.

Section 12.2 Fees and Expenses. Except as otherwise expressly provided herein or
in the Merger Agreement, all expenses incurred by the Parties in connection with
the negotiation, execution and delivery of this Agreement will be borne solely
and entirely by the Party incurring such expenses.

Section 12.3 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, upon delivery by an internationally recognized overnight
courier service or by email transmission (upon sending, so long as the sender of
such email does not receive an automatic reply from the recipient’s email server
indicating the recipient did not receive such email) to the respective parties
hereto at the following addresses (or at such other address for a party as shall
be specified in a notice given in accordance with this Section 12.3):

If to the Company, addressed to it at:

INC Research Holdings,

Inc.3201 Beechleaf Court, Suite 600

Raleigh, North Carolina 27604

Attention:    Chris Gaenzle, Chief Administrator & General Counsel Email:   
Chris.Gaenzle@INCResearch.com

with a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention:    Krishna Veeraraghavan    Scott Crofton Email:   
veeraraghavank@sullcrom.com    croftons@sullcrom.com

If to the Stockholder, addressed to it at:

c/o Advent International Corporation

75 State Street

Boston, MA 02109

Attention:    John Maldonaldo    James Westra

Email: jwestra@AdventInternational.com;

jmaldonado@AdventInternational.com

 

52



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention:    Michael J. Aiello    Sachin Kohli Facsimile:    (212) 310-8007
Email:    michael.aiello@weil.com    sachin.kohli@weil.com

Section 12.4 Interpretation; Headings. When a reference is made in this
Agreement to an Article, Section or Schedule, such reference shall be to an
Article or Section of, or a Schedule to, this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof”, “hereto”, “hereby”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. Any agreement, instrument or Law defined or referred to herein means such
agreement, instrument or Law as from time to time amended, modified or
supplemented, unless otherwise specifically indicated. References to a Person
are also to its successors and permitted assigns. When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded, and if the last day of such period is
not a Business Day, the period shall end on the immediately following Business
Day. Each of the parties hereto has participated in the drafting and negotiation
of this Agreement. If an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if it is drafted by all the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement. References to “days” shall mean “calendar days” unless expressly
stated otherwise.

Section 12.5 Methodology for Calculations. Except as otherwise expressly
provided in this Agreement, for purposes of calculating (a) the amount of
outstanding shares of Common Stock as of any date and (b) the amount of shares
of Common Stock owned by a Person hereunder (and the percentage of the
outstanding shares of Common Stock owned by a Person hereunder), no Common Stock
Equivalents of the Company shall be treated as having been converted, exchanged
or exercised. In the event of any stock split, stock dividend, reverse stock
split, any combination of the shares of Common Stock or any similar event, with
respect to all references in this Agreement to a Stockholder or Stockholders
holding a number of shares of Common Stock, the applicable number shall be
appropriately adjusted to give effect to such stock split, stock dividend,
reverse stock split, any combination of the shares of Common Stock or similar
event.

 

53



--------------------------------------------------------------------------------

Section 12.6 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in a mutually acceptable manner in order that
the transactions contemplated hereby be consummated as originally contemplated
to the fullest extent possible.

Section 12.7 Entire Agreement. This Agreement (including any Schedule or Exhibit
hereto) constitutes the entire agreement of the Parties with respect to the
subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, between the Parties with respect to the subject matter hereof.

Section 12.8 Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
the Stockholder or any Stockholder Affiliate without the prior written consent
of the Company or by the Company without the prior written consent of the
Stockholder. Any purported assignment in breach of this Section 12.8 shall be
null and void. For the avoidance of doubt, the rights, interests and obligations
in Article III are not assignable.

Section 12.9 Further Assurances. Each Party shall cooperate, take such actions,
enter into such agreements (including customary indemnification and contribution
agreements) and execute such documents as may be reasonably requested by any
other Party in order to carry out the provisions and purposes of this Agreement
and the transactions contemplated hereby; provided, that no Party shall be
obligated to take any actions or omit to take any actions that would be
inconsistent with applicable Law.

Section 12.10 Parties in Interest; Third Party Beneficiaries. This Agreement
shall be binding upon and inure solely to the benefit of the Parties and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement. The representations and warranties in this Agreement are the product
of negotiations between the Parties and are for the sole benefit of the Parties.
The representations and warranties in this Agreement may represent an allocation
between the Parties of risks associated with particular matters regardless of
the knowledge of either Party. Accordingly, Persons other than the Parties may
not rely upon the representations and warranties in this Agreement as
characterizations of actual facts or circumstances as of the date of this
Agreement or as of any other date.

Section 12.11 Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving

 

54



--------------------------------------------------------------------------------

effect to any applicable principles of conflict of laws that would cause the
Laws of another State to otherwise govern this Agreement. The Parties agree that
any Action seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby (whether brought by any party or any of its Affiliates or against any
party or any of its Affiliates) shall be heard and determined exclusively in the
Delaware Court of Chancery; provided, that if the Delaware Court of Chancery
does not have jurisdiction over such Action, such Action shall be heard and
determined exclusively in the Superior Court of the State of Delaware (Complex
Commercial Division); provided, further, that if subject matter jurisdiction
over the matter that is the subject of the Action is vested exclusively in the
federal courts of the United States of America, such Action shall be heard in
the United States District Court for the District of Delaware. Consistent with
the preceding sentence, each of the Parties hereby (i) submits to the exclusive
jurisdiction of such courts for the purpose of any Action arising out of or
relating to this Agreement brought by any Party; (ii) agrees that service of
process will be validly effected by sending notice in accordance with
Section 12.3; (iii) irrevocably waives, and agrees not to assert by way of
motion, defense, or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper, or
that this Agreement or the transactions contemplated by this Agreement may not
be enforced in or by any of the above named courts; and (iv) agrees not to move
to transfer any such Action to a court other than any of the above-named courts.

Section 12.12 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS. EACH OF THE PARTIES
HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.12.

Section 12.13 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or other means of electronic transmission,
such as by electronic mail in “pdf” form) in counterparts, and by the different
Parties in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement.

Section 12.14 Specific Performance. The Parties acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. Each Party agrees that, in the event of any breach or
threatened breach by any other Party of any covenant or obligation contained in
this Agreement, a non-breaching Party shall be entitled to (a) an order of

 

55



--------------------------------------------------------------------------------

specific performance to enforce the observance and performance of such covenant
or obligation and (b) an injunction restraining such breach or threatened
breach. Each Party further agrees that the non-breaching Party shall not be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this
Section 12.14, and each Party irrevocably waives any right it may have to
require the obtaining, furnishing or posting of any such bond or similar
instrument.

Section 12.15 Amendment. This Agreement may not be amended except by an
instrument in writing signed by the Company and the Stockholder. For so long as
the Stockholder and the Stockholder Affiliates beneficially own, in the
aggregate, at least five percent (5%) of the outstanding shares of Common Stock,
in the event the Company proposes to grant to the Third Party Stockholder or any
of its Affiliates any rights or terms that are more favorable, including as a
result of any amendment, waiver of modification to the rights granted to the
Third Party Stockholder or any of its Affiliates as of the date of this
Agreement, than the rights and terms granted under this Agreement, or would
otherwise have a detrimental effect on the rights of the Stockholder and
Stockholder Affiliates hereunder, the Company shall grant such favorable rights
and terms to the Stockholder.

Section 12.16 Waiver. At any time, either the Company or the Stockholder (on
behalf of itself and any Stockholder Affiliate) may, to the extent permitted by
applicable Law, (a) extend the time for the performance of any obligation or
other act of the other Party, (b) waive any breach or inaccuracy in the
representations and warranties of the other Party contained in this Agreement or
in any document delivered pursuant hereto, and (c) waive compliance by the other
Party with any agreement or condition to its own obligations contained in this
Agreement. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the Party to be bound thereby. Notwithstanding
the foregoing, no failure or delay by either Party in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or future exercise of any other right
hereunder.

[Signature Page Follows]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed, as of
the date first written above, by their respective officers thereunto duly
authorized.



--------------------------------------------------------------------------------

INC RESEARCH HOLDINGS, INC.

By:

 

LOGO [g384591stp302.jpg]

  Name:   Alistair Macdonald  

Title:

 

Chief Executive Officer

[SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT]



--------------------------------------------------------------------------------

DOUBLE EAGLE INVESTOR HOLDINGS, L.P. By:  

Double Eagle GP, LLC,

its General Partner

By:  

Advent International Corporation,

its Sole Member

By:  

LOGO [g384591stp303.jpg]

  Name:   James Westra   Title:   Managing Partner

[SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT]



--------------------------------------------------------------------------------

ADVENT INTERNATIONAL GPE VIII – C LIMITED PARTNERSHIP By:  

LOGO [g384591stp304.jpg]

  Name:   James Westra   Title:   Managing Partner

[SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Joinder

JOINDER TO STOCKHOLDERS’ AGREEMENT

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Stockholders’ Agreement dated as of May 10, 2017 (the “Stockholders’ Agreement”)
by and among INC Research Holdings, Inc., Double Eagle Investor Holdings, L.P.,
Advent International GPE VIII-C Limited Partnership and the other signatories
that are party thereto as the same may be amended from time to time. Capitalized
terms used, but not defined, herein shall have the meaning ascribed to such
terms in the Stockholders’ Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Stockholders’ Agreement as of the date hereof and shall have all of
the rights and obligations of a Stockholder as if it had executed the
Stockholders’ Agreement. The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Stockholders’ Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date:

[●],

2017

 

[●]   By:  

 

Name:   Title:   Address for Notices: [●]   With copies to: [●]  



--------------------------------------------------------------------------------

EXHIBIT B

Form of Termination Notice

[DATE]

INC Research Holdings, Inc.

3201 Beechleaf Court, Suite 600

Raleigh, North Carolina 27604

Attention: Corporate Secretary

 

Re: Notice of Termination of Stockholders’ Agreement

To Whom It May Concern:

INC Research Holdings, Inc. (the “Company”) and the undersigned (the
“Stockholder”) are parties to that certain Stockholders’ Agreement (the
“Agreement”), dated as of May 10, 2017. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Agreement.

Pursuant to Section 9.1 of the Agreement, the Agreement shall terminate upon the
first date on which the Stockholder and Stockholder Affiliates cease to
beneficially own, in the aggregate, at least 5% of the outstanding shares of
Common Stock.

The Stockholder hereby certifies that, on [DATE], the Stockholder and the
Stockholder Affiliates ceased to beneficially own, in the aggregate, at least 5%
of the outstanding shares of Common Stock and therefore, pursuant to Section 9.1
of the Agreement, the Agreement was terminated on [DATE].

Sincerely,

[STOCKHOLDER]